Exhibit 10.7

 

EXECUTION VERSION

 

 

  

Dated 28 March 2014

  

KYUDEN SARULLA PTE. LTD.

ORSARULLA INC.,

PT MEDCO GEOPOWER SARULLA

SARULLA OPERATIONS LTD

SARULLA POWER ASSET LIMITED

as the Borrower

  

JAPAN BANK FOR INTERNATIONAL COOPERATION

as JBIC

  

MIZUHO BANK, LTD.

as the JBIC Facility Agent

   

 

 

--------------------------------------------------------------------------------

 

JBIC FACILITY AGREEMENT

 

relating to the

 

SARULLA GEOTHERMAL POWER PROJECT

  

--------------------------------------------------------------------------------

 

 

[ex10-7img001.jpg]

9 Raffles Place

#42-02 Republic Plaza

Singapore 048619

(65) 6536 1161 (Tel)

(65) 6536 1171 (Fax)

www.lw.com 

 

 
 

--------------------------------------------------------------------------------

 

 

 

Contents

 

Section

Page

1.

DEFINITIONS AND INTERPRETATION

2

2.

THE JBIC FACILITY

7

3.

PURPOSE

8

4.

ELIGIBLE CURRENCY

8

5.

ADVANCES AND CONDITIONS PRECEDENT

8

6.

CONDITIONS PRECEDENT

10

7.

REPAYMENT AND PREPAYMENT OF THE ADVANCES

11

8.

INTEREST

13

9.

FEES

16

10.

REPRESENTATIONS AND WARRANTIES

17

11.

COVENANTS

18

12.

EVENTS OF DEFAULT

21

13.

CHANGES TO THE JBIC FINANCE PARTIES

22

14.

CHANGES TO THE BORROWER

23

15.

THE JBIC FACILITY AGENT

23

16.

PAYMENT MECHANICS

27

17.

INDEMNITIES

29

18.

BENEFIT OF AGREEMENT

32

19.

NOTICES

32

20.

CALCULATIONS AND CERTIFICATES

33

21.

SEVERABILITY

33

22.

REMEDIES AND WAIVERS

33

23.

COUNTERPARTS

34

24.

AMENDMENTS

34

25.

GOVERNING LAW

34

26.

DISPUTE RESOLUTION

34

27.

RELEVANT CURRENCY

34

28.

NO THIRD PARTY BENEFICIARIES

35

29.

ENGLISH LANGUAGE

35

SIGNATORIES

 

SCHEDULE 1  

  S1-1

MONITORING FORM

 

SCHEDULE 2  

  S2-1

ADVANCE PROCEDURES

 

SCHEDULE 3  

  S3-1

REPAYMENT SCHEDULE

 

 

 
 i

--------------------------------------------------------------------------------

 

 

 

THIS JBIC FACILITY AGREEMENT (this Agreement) is dated as of 28 March 2014 and
made between:

 

(1)

KYUDEN SARULLA PTE. LTD., a limited liability company established under the laws
of Singapore whose registered head office is at 158 Cecil Street, #11-01,
Singapore 069545 (the Kyushu Borrower Entity);

 

(2)

ORSARULLA INC., an exempted company with limited liability incorporated in the
Cayman Islands with registered number 186158 and its registered office at PO Box
309, Ugland House, South Church Street, George Town, Grand Cayman KY1-1104,
Cayman Islands (the Ormat Borrower Entity);

 

(3)

PT MEDCO GEOPOWER SARULLA, a limited liability company established under the
laws of the Republic of Indonesia whose registered head office is at The Energy
Building 50th Floor SCBD Lot 11A Jl. Jend Sudirman Kav. 52-53, Jakarta 12190,
Indonesia (the Medco Borrower Entity);

 

(4)

SARULLA OPERATIONS LTD, an exempted company with limited liability incorporated
in the Cayman Islands with registered number 196738 and its registered office at
PO Box 309, Ugland House, South Church Street, George Town, Grand Cayman
KY1-1104, Cayman Islands (the Operator);

 

(5)

SARULLA POWER ASSET LIMITED, an exempted company with limited liability
incorporated in the Cayman Islands with registered number 189923 and its
registered office at PO Box 309, Ugland House, South Church Street, George Town,
Grand Cayman KY1-1104, Cayman Islands (the Itochu Borrower Entity);

 

(6)

JAPAN BANK FOR INTERNATIONAL COOPERATION (together with its successors, JBIC);
and

 

(7)

MIZUHO BANK, LTD., as facility agent for JBIC (in such capacity, the JBIC
Facility Agent).

 

WHEREAS:

 

(A)

The Borrower proposes to design, develop, engineer, procure, construct, erect,
commission, test, operate and maintain a geothermal power plant and related
facilities and assets in Sarulla, North Sumatra, Indonesia, with an aggregate
plant rated capacity of up to 330 MW (net) and whose output will be sold to PLN.

 

(B)

The Borrower, JBIC and the other parties named therein have entered into the
Common Terms Agreement dated as of the Signing Date (the Common Terms Agreement)
which, among other things, establishes common terms and conditions for the
extension of credit to the Borrower in connection with the Project.

 

(C)

The Borrower has entered into the ADB Facility Agreement with ADB in certain
capacities. Pursuant to the ADB Facility Agreement, on the terms and conditions
contained therein, ADB (in a certain capacity) will provide Advances to the
Borrower under the ADB Facility.

 

(D)

The Borrower has also entered into the Covered Lenders Facility Agreement with
the Covered Lenders and the Covered Lenders Facility Agent. Pursuant to the
Covered Lenders Facility Agreement, on the terms and conditions contained
therein, the Covered Lenders will provide Advances to the Borrower under the
Covered Lenders Facility, with such Advances being covered, pursuant to the
EPRG, by JBIC with respect to certain political risks.

 

 

 
1

--------------------------------------------------------------------------------

 

 

 

(E)

The Borrower has requested that JBIC extend credit to it in a maximum aggregate
amount of USD492,000,000 the proceeds of which will be used by the Borrower in
accordance with Clause 2.4 (Purpose) of the Common Terms Agreement and the
applicable provisions of this Agreement.

 

(F)

JBIC has agreed to extend credit to the Borrower in a maximum aggregate amount
of USD492,000,000 on the terms and conditions set out in the Common Terms
Agreement and this Agreement with a view to assisting the successful
implementation and completion of the Project.

 

IT IS AGREED as follows:

 

1.

DEFINITIONS AND INTERPRETATION

 

1.1

Definitions

 

In this Agreement, unless the context requires otherwise or unless otherwise
defined in this Agreement, the following terms have the following meanings:

 

Actual Amount has the meaning given to it in Section 9.1 (Commitment Fee).

 

Advance means a loan made or to be made (as the context requires) by JBIC
pursuant to this Agreement.

 

Advance Procedures means the procedures described in Section 5.2 (Advance
Procedures) and Schedule 2 (Advance Procedures) or such other advance procedures
as may be agreed between the Parties from time to time.

 

Agreement has the meaning given to it in the Preamble.

 

Available Commitment means, on any date, the JBIC Commitment on that date less
the aggregate Principal Amount of all Advances made as of that date.

 

Breakage Costs has the meaning given to it in Section 7.7 (Breakage Costs).

 

Bribery means:

 

 

(a) 

an act of any person intentionally to offer, promise, or give any commission,
bribe, pay-off, kickback, pecuniary or other advantage, whether directly or
through intermediaries, to any Public Official, for such Public Official or for
a third party, in order that such Public Official act or refrain from acting in
relation to the performance of official duties (including, any use of such
Public Official's position, whether or not within such Public Official's
authorized competence) in order to obtain or retain business or other improper
advantage in the conduct of international business; or

 

 

(b) 

an act of any person to receive (or enter into any agreement whereunder the same
may or will at any time thereafter be received) any improper commission or any
bribe, pay-off, kickback, pecuniary or other improper advantage with respect to
the actual or potential award of a contract or other business to a third party.

 

 

 
2

--------------------------------------------------------------------------------

 

 

 

Commitment Fee has the meaning given to it in Section 9.1(a) (Commitment Fee).

 

Commitment Fee Payment Date has the meaning given to it in Section 9.1(c)
(Commitment Fee).

 

Common Terms Agreement has the meaning given to it in Recital (B).

 

Conditions Precedent Documents means all agreements, certificates, notices,
instruments and other documents contemplated to be delivered by the Borrower or
any other person pursuant to Clause 3.1 (Conditions Precedent to Delivery of
First Drawdown Notices) and Clause 3.2 (Conditions Precedent to all Advances),
as applicable, of the Common Terms Agreement and the Advance Procedures.

 

Drawdown Notice means a notice substantially in the form set out in Form 1 of
Schedule 2 (Advance Procedures).

 

Drawdown Schedule means the initial schedule of Advances, set out in Annex A
(Initial Drawdown Schedule) of Schedule 2 (Advance Procedures) attached hereto,
and thereafter any amended schedule of Advances in the form set out in Form 3 of
Schedule 2 (Advance Procedures) in accordance with Section 5.3 (Drawdown
Schedule) and the Advance Procedures.

 

Environmental and Social Undertakings means the provisions of this Agreement
relating to environmental or social matters, including but not limited to those
matters set out in Section 11.5 (JBIC Additional Environmental Covenants).

 

Estimated Expenditures has the meaning given to it in Schedule 2 (Advance
Procedures).

 

First Advance means the first Advance made available to the Borrower in
accordance with the provisions of this Agreement.

 

Interest Period has the meaning given to it in Section 8.1 (Duration), except in
relation to an Overdue Amount which period shall be determined in accordance
with Section 8.5 (Overdue Interest) and the definition of “Overdue Interest
Calculation Date”.

 

Japanese Sponsors means Itochu, Kyushu and any other Sponsor that is
incorporated in Japan.

 

JBIC Commitment means the amount of USD492,000,000 to the extent not cancelled,
reduced or transferred by it under the Common Terms Agreement and this
Agreement.

 

JBIC Environmental and Social Guidelines means the Japan Bank for International
Cooperation Guidelines for Confirmation of Environmental and Social
Considerations issued by JBIC, dated April 2012 and as in effect on the date of
this Agreement.

 

JBIC Event of Default has the meaning given to it in Clause 12.2 (JBIC Events of
Default).

 

JBIC Facility means the facility made available under this Agreement as
described in Section 2.1 (The JBIC Facility).

 

 
3

--------------------------------------------------------------------------------

 

 

 

JBIC Facility Agent Fee Letter means the Fee Letter entered into by the JBIC
Facility Agent and the Borrower.

 

JBIC Finance Parties means, collectively, JBIC and the JBIC Facility Agent.

 

JBIC Interest Rate has the meaning given to it in Section 8.4(a) (Interest
Rate).

 

JBIC Reference Banks means the principal London offices of The Bank of
Tokyo-Mitsubishi UFJ, Ltd., ING Bank N.V., Mizuho Bank, Ltd., National Australia
Bank Limited, Société Générale and Sumitomo Mitsui Banking Corporation, or such
other financial institution as may be nominated by the JBIC Facility Agent in
accordance with Section 8.7 (New JBIC Reference Bank).

 

LIBOR means with respect to any Advances made or to be made pursuant to this
Agreement, in relation to an Interest Period for any Advance or overdue amount:

 

 

(a)

the applicable Screen Rate for the LIBOR Period; or

 

 

(b)

if no Screen Rate is available for the relevant LIBOR Period the arithmetic mean
of the rates (rounded upwards to four decimal places) as supplied to the JBIC
Facility Agent, at its request quoted by the JBIC Reference Banks to leading
banks in the London interbank market,

 

as of 11:00 a.m. (London time) two London Quotation Days before the first day of
the Interest Period of such Advance or Overdue Amount for the offering of
deposits in the currency of that Advance or Overdue Amount, provided that if any
such rate is below zero (0), LIBOR will be deemed to be zero (0).

 

LIBOR Period means six (6) months with respect to any Interest Period or other
relevant period, in each case without regard to the actual duration of such
Interest Period or other period.

 

Margin means one point seven percent (1.7%) per annum.

 

Monitoring Form means a report, substantially in the form set out in Schedule 1
(Monitoring Form), prepared by the Borrower in form and substance satisfactory
to JBIC, providing the information required to assess compliance with the JBIC
Environmental and Social Guidelines and the Environmental and Social
Undertakings and the status and implementation and results of the Environmental
and Social Management Plan.

 

Notice of Debt Service means the notice served by the JBIC Facility Agent on the
Borrower and Intercreditor Agent pursuant to Section 16.3 (Notice of Debt
Service).

 

Overdue Amount has the meaning given to it in Section 8.5(a) (Overdue Interest).

 

Overdue Floating Rate has the meaning given to it in Section 8.5(b) (Overdue
Interest).

 

Overdue Interest has the meaning given to it in Section 8.5(a) (Overdue
Interest).

 

Overdue Interest Calculation Date has the meaning given to it in Section 8.5(c)
(Overdue Interest).

 

 

 
4

--------------------------------------------------------------------------------

 

 

 

Overdue Period has the meaning given to it in Section 8.5(a) (Overdue Interest).

 

Party means a party to this Agreement.

 

Principal Amount means at any time the principal amount of any outstanding
Advances.

 

Public Official means any of:

 

(a)      any person holding a legislative, administrative or judicial office of
any country (including, but not limited to, Indonesia), whether appointed
or elected;

 

(b)      any person exercising a public function for any country (including, but
not limited to, Indonesia), including for a public agency or public
enterprises; and

 

(c)      any official or agent of a public international organization.

 

Relevant Currency has the meaning given to it in Section 27 (Relevant Currency).

 

Relevant Month has the meaning given to it in Section 9.1 (Commitment Fee).

 

Repayment Date has the meaning given to it in Section 7.1(a) (Repayment of
Advances)

 

Repayment Instalment has the meaning given to such term in Section 7.2
(Repayment Schedule).

 

Repayment Schedule means the table of the amounts of scheduled Repayment
Instalments and their corresponding dates as set out in Schedule 3 (Repayment
Schedule), as adjusted, amended or replaced pursuant to the terms of this
Agreement.

 

Requested Drawdown Date has the meaning given to such term in the relevant
Drawdown Notice.

 

Retiring Agent has the meaning given to it in Section 15.6(a) (Termination and
resignation of the JBIC Facility Agent).

 

Scheduled Amount has the meaning given to it in Section 9.1 (Commitment Fee).

 

Screen Rate means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for US Dollars and the relevant period displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement Reuters page
which displays that rate) or on the appropriate page of such other information
service which publishes that rate from time to time in place of Reuters. If such
page or service ceases to be available, the JBIC Facility Agent may specify
another page or service displaying the relevant rate after consultation with the
Borrower and JBIC.

 

Senior Finance Parties means the parties to the Senior Finance Documents.

 

Signing Date means the date of this Agreement.

 

 

 
5

--------------------------------------------------------------------------------

 

 

 

Statement of Expenditures has the meaning given to it in Schedule 2 (Advance
Procedures).

 

Successor Agent has the meaning given to it in Section 15.6(b) (Termination and
resignation of the JBIC Facility Agent).

 

Table of Advances has the meaning given to it in Schedule 2 (Advance
Procedures).

 

Tax means any tax, levy, impost, duty, charge, fee, deduction or withholding of
any nature (including, without limitation, stamp tax and similar charge) which
is at the date of execution of this Agreement or thereafter imposed, levied,
collected, withheld or assessed (a) in the Republic of Indonesia or by any
Governmental Authority thereof or therein, (b) by any Governmental Authority
(other than a Governmental Authority in or of Japan) purporting to exercise
jurisdiction over the Borrower or its business or assets, or (c) in any state or
country (other than Japan) from or through which the Borrower (or any agent on
its behalf) makes any payment under any Senior Finance Document or otherwise
performs any Senior Finance Document.

 

Up-front Fee has the meaning given to it in Section 9.2(a) (Up-front Fee).

 

1.2

Defined Terms in Common Terms Agreement

 

Terms defined, or incorporated by reference, in the Common Terms Agreement have
the same meaning when used in this Agreement unless otherwise defined in this
Agreement or the context otherwise permits.

 

1.3

Construction and Interpretation

 

The provisions of Clauses 1.2 (Construction), 1.3 (Successors and Assigns) and
1.4 (Miscellaneous) of the Common Terms Agreement are incorporated into this
Agreement mutatis mutandis as if the same had been set out in full herein,
except that each reference to the Common Terms Agreement shall be deemed to be a
reference to this Agreement.

 

1.4

Incorporation by Reference

 

Where provisions of the Common Terms Agreement are incorporated in this
Agreement by reference, such provisions shall be incorporated into this
Agreement mutatis mutandis as if the same had been set out in full herein,
except that each reference to the Common Terms Agreements shall be deemed to be
a reference to this Agreement.

 

1.5

Time

 

Any reference in this Agreement to a time of day shall, unless a contrary
indication appears, be a reference to Tokyo, Japan time.

 

1.6

Supremacy

 

If there is any conflict between the terms of this Agreement and the terms of
any other Senior Finance Document, except the Intercreditor Deed, the terms of
this Agreement shall prevail.

 

 
6

--------------------------------------------------------------------------------

 

 

 

1.7

Joint and Several Obligations

 

 

(a)

Each Borrower Entity shall be jointly and severally liable as the Borrower for
the performance of each Borrower Entity’s obligations under this Agreement.

 

 

(b)

For the purposes of this Agreement, if one or more (but not all) Borrower
Entities are aware of an event or circumstance, all Borrower Entities shall be
considered to be aware of such event or circumstance.

 

1.8

Borrower Entities’ Agent

 

 

(a)

Each Borrower Entity (other than the Operator) by its execution of this
Agreement irrevocably appoints the Operator (acting through one or more
authorised signatories) to act on its behalf as its agent in relation to the
Senior Finance Documents and irrevocably authorises:

 

 

(i)

the Operator on its behalf to supply all information concerning itself
contemplated by the Senior Finance Documents to the Senior Finance Parties and
to give all notices and instructions (including Drawdown Notices), to execute on
its behalf any deed of accession, to make such agreements and to effect the
relevant amendments, supplements and variations capable of being given, made or
effected by any Borrower Entity notwithstanding that they may affect the
Borrower Entity, without further reference to or the consent of that Borrower
Entity; and

 

 

(ii)

each Senior Finance Party to give any notice, demand or other communication to
that Borrower Entity pursuant to the Senior Finance Documents to the Operator,

 

and in each case the Borrower Entity shall be bound as though the Borrower
Entity itself had given the notices and instructions (including, without
limitation, any Drawdown Notice) or executed or made the agreements or effected
the amendments, supplements or variations, or received the relevant notice,
demand or other communication.

 

 

(b)

Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Operator or given to the Operator under any Senior Finance Document on behalf of
another Borrower Entity or in connection with any Senior Finance Document
(whether or not known to any Borrower Entity and whether occurring before or
after such other Borrower Entity became a Borrower Entity under any Senior
Finance Document) shall be binding for all purposes on that Borrower Entity as
if that Borrower Entity had expressly made, given or concurred with it. In the
event of any conflict between any notices or other communications of the
Operator and any other Borrower Entity, those of the Operator shall prevail.

 

2.

THE JBIC FACILITY

 

2.1

The JBIC Facility

 

JBIC agrees to make available to the Borrower from time to time during the
Availability Period, on and subject to the terms and conditions of this
Agreement, the Common Terms Agreement and the other Senior Finance Documents, a
Dollar term loan facility in an aggregate principal amount not to exceed the
JBIC Commitment.

 

 
7

--------------------------------------------------------------------------------

 

 

 

3.

PURPOSE

 

3.1

Purpose

 

The Borrower shall apply the proceeds of all Advances in accordance with Clause
2.4 (Purpose) of the Common Terms Agreement. The Borrower agrees to use the
proceeds of the Advances under the JBIC Facility only for such purpose.

 

3.2

Monitoring

 

No JBIC Finance Party shall be bound to monitor or verify the application of any
amount advanced pursuant to this Agreement.

 

4.

Eligible Currency

 

The currency in which JBIC shall make Advances and, except as otherwise provided
in Section 27 (Relevant Currency), the currency in which the Borrower shall make
payments to JBIC hereunder and under the Senior Finance Documents, shall be in
Dollars. Unless otherwise specified in this Agreement, all payments to be made
by the Borrower or any other person to either JBIC Finance Party under any
Senior Finance Document shall be made in accordance with Section 16 (Payment
Mechanics).

 

5.

Advances and Conditions Precedent

 

5.1

Advances

 

 

(a)

Subject to Section 5.1(b) (Advances), if the applicable conditions precedent
referred to in Section 6 (Conditions Precedent) have been and remain satisfied,
JBIC shall make Advances under the JBIC Facility in accordance with the Advance
Procedures and the other applicable provisions of the Senior Finance Documents.

 

 

(b)

The Borrower acknowledges and agrees that JBIC shall not be obliged to make any
Advance requested to be made under this Agreement if, in relation to that
Advance, the Borrower fails to comply with the provisions of this Section 5, the
Advance Procedures and the other terms of this Agreement and the Senior Finance
Documents.

 

5.2

Advance Procedures

 

 

(a)

Advances shall not be made (or requested to be made):

 

 

(i)

more often than once per calendar month; or

 

 

(ii)

during the period falling ten (10) Business Days prior to any Interest Payment
Date, provided that an Advance may be made on an Interest Payment Date.

 

 

(b)

Each Advance under the JBIC Facility shall be in a minimum amount of USD100,000
(unless the requested Advance is for the entire undrawn JBIC Commitment, in
which case there shall be no such minimum amount requirement).

 

 

 
8

--------------------------------------------------------------------------------

 

 

 

 

(c)

No Advance shall be made after the Availability Period and any part of the JBIC
Commitment remaining undrawn:

 

 

(i)

on the last day of the Availability Period; or

 

 

(ii)

if no Advance has been made under this Agreement by the date falling (6) months
after the date of this Agreement, on such date,

 

will be automatically cancelled.

 

 

(d)

In connection with each requested Advance under this Agreement, the JBIC
Facility Agent shall, promptly upon receipt of any Drawdown Notice and any
Conditions Precedent Documents required under Section 6.1 (Conditions Precedent
to First Advance) or otherwise received in relation to that Advance but not
otherwise distributed to or received by JBIC, forward a copy thereof to JBIC.

 

 

(e)

If JBIC determines that any applicable condition precedent is unsatisfied, it
shall inform the JBIC Facility Agent of the reasons for such determination and
the proposed course of action in respect of the First Advance. At the direction
of JBIC, the JBIC Facility Agent shall notify the Intercreditor Agent of the
results of such determination. The Borrower may not deliver a Drawdown Notice in
respect of the First Advance and JBIC shall have no obligation in respect of the
First Advance until the JBIC Facility Agent, acting in accordance with the
instructions of JBIC, shall have notified the Intercreditor Agent (which shall
have also notified the Covered Lenders Facility Agent and the Borrower) that
(i) the conditions precedent referred to in Section 6.1 (Conditions Precedent to
First Advance) have been satisfied, or (ii) if any condition precedent referred
to in Section 6.1 (Conditions Precedent to First Advance) has not been
satisfied, JBIC has waived such condition precedent.

 

 

(f)

If JBIC determines that any applicable condition precedent is not satisfied, it
shall inform the JBIC Facility Agent of the reasons for such determination and
the proposed course of action in respect of the requested Advance. At the
direction of JBIC, the JBIC Facility Agent shall notify the Intercreditor Agent
(and request the Intercreditor Agent to so notify the Borrower) of the results
of such determination.

 

 

(g)

The obligation of JBIC to participate in any Advance (including the First
Advance) is subject to the additional condition that, on both the date of the
Drawdown Notice and the date of the Advance, the conditions precedent referred
to in Section 6.1 (Conditions Precedent to First Advance) (in the case of the
First Advance only) and Section 6.2 (Conditions Precedent to all Advances) have
been and remain satisfied.

 

 

(h)

The JBIC Facility Agent shall retain copies of all documentation relating to
each disbursed Advance for at least one (1) year after the expiry of the
Availability Period and shall provide JBIC with such copies if JBIC shall so
request.

 

 

 
9

--------------------------------------------------------------------------------

 

 

 

5.3

Drawdown Schedule

 

 

(a)

Any Drawdown Schedule shall, save in relation to the calculation of the
Commitment Fee, be non-binding on the Borrower and shall be for information
purposes only.

 

 

(b)

In accordance with the Advance Procedures, the Borrower shall provide to the
JBIC Facility Agent on the date of this Agreement and no later than each 24th
day of March, June, September and December falling during the Availability
Period a Drawdown Schedule in respect of at least the Advances scheduled for the
next six (6) month period in the form set out in Form 3 of Schedule 2 (Advance
Procedures) attached hereto.

 

 

(c)

The Borrower shall also provide to the JBIC Facility Agent a revised Drawdown
Schedule in accordance with Section 9.1(b) (Commitment Fee).

 

 

(d)

A Drawdown Schedule provided to the JBIC Facility Agent in accordance with
Clauses (a) to (c) above, shall, subject to JBIC's prior written consent (such
consent to be given save where there is a manifest error), be substituted for
and incorporated into this Agreement for all purposes as the Drawdown Schedule
within the Availability Period and shall substitute and replace the Drawdown
Schedule out in Annex A (Initial Drawdown Schedule) of Schedule 2 (Advance
Procedures) attached hereto. If a Drawdown Schedule provided to the JBIC
Facility Agent is not consented to by JBIC (while acting reasonably) in
accordance with the previous sentence, the Borrower shall be entitled to
resubmit a revised Drawdown Schedule to rectify any manifest error therein,
failing which the Commitment Fee shall be calculated on the basis of the most
recent Drawdown Schedule consented to by JBIC.

 

6.

CONDITIONS PRECEDENT

 

6.1

Conditions Precedent to First Advance

 

The obligation of JBIC to make its First Advance shall be subject to the
fulfilment in a manner satisfactory to JBIC, prior to or concurrently with the
making of such first Advance, of the requirements set out in Clauses 3.1
(Conditions Precedent to Delivery of First Drawdown Notices) and 3.3 (Hedging
Agreements) of the Common Terms Agreement.

 

6.2

Conditions Precedent to all Advances

 

The obligation of JBIC to make any Advance (including its First Advance) shall
be subject to the fulfilment in a manner satisfactory to JBIC, prior to or
concurrently with the making of such Advance:

 

 

(a)

if in relation to any Advance other than the First Advance, of the conditions
precedent set forth in Clauses 3.2 (Conditions Precedent to all Advances) and
3.4 (Top-Up Advances) of the Common Terms Agreement, which conditions precedent
are incorporated by reference herein as if fully set forth herein;

 

 

(b)

of the relevant conditions set out in Schedule 2 (Advance Procedures); and

 

 

(c)

of the requirement that funds are advanced in accordance with Clause 2.3(c)
(Drawdowns) of the Common Terms Agreement.

 

 

 
10

--------------------------------------------------------------------------------

 

 

 

6.3

No waivers

 

 

(a)

No course of dealing or waiver by either JBIC Finance Party in connection with
any condition to making an Advance shall impair any right, power or remedy of
either JBIC Finance Party with respect to any other condition to making an
Advance or be construed to be a waiver thereof, nor shall the action of either
JBIC Finance Party in respect of any Advance affect or impair any right, power
or remedy of either JBIC Finance Party in respect of any other Advance.

 

 

(b)

Without prejudice to the generality of Section 6.3(a) (No waivers), the right of
either JBIC Finance Party to require compliance with any condition under this
Agreement which may be waived by either JBIC Finance Party in respect of any
Advance under this Agreement is expressly preserved for the purpose of any
subsequent Advance.

 

7.

REPAYMENT AND PREPAYMENT OF THE ADVANCES

 

7.1

Repayment of Advances

 

 

(a)

The Borrower shall repay to JBIC the outstanding Advances in semi-annual
instalments (each, a Repayment Instalment) on the dates (each a Repayment Date)
and in the amounts set out in the Repayment Schedule.

 

 

(b)

Repayment Instalments must be made in order to effect receipt by JBIC for value
on the relevant Repayment Date in accordance with Section 16.1 (Place and time
of payment).

 

 

(c)

Notwithstanding anything to the contrary in this Agreement, all outstanding
Advances must be repaid in full on or before the Final Maturity Date.

 

 

(d)

The Borrower may not re-borrow any part of an Advance which is repaid or
prepaid.

 

7.2

Repayment Schedule

 

 

(a)

If:

 

 

(i)

less than the full amount of the JBIC Commitment is disbursed under this
Agreement and the remainder of the JBIC Commitment is reduced to zero or
otherwise cancelled at the end of the Availability Period, then the Repayment
Schedule shall be adjusted by deducting the amount of such reduction or
cancellation pro rata (in line with the relevant percentage figures set out in
the Repayment Schedule) from each of the Repayment Instalments; or

 

 

(ii)

any portion of the JBIC Facility is prepaid in accordance with this Agreement
and the Common Terms Agreement, then the Repayment Schedule shall be adjusted by
deducting the amount of such prepayment from each of the Repayment Instalments
either in inverse order of maturity or on a pro rata basis (in line with the
relevant percentage figures set out in the Repayment Schedule), as expressly
required by the Common Terms Agreement, provided that, each Repayment Instalment
shall be rounded up to the nearest multiple of USD1,000 and the aggregate amount
of any increases resulting from such adjustments shall be deducted from the
final Repayment Instalment.

 

 

 
11

--------------------------------------------------------------------------------

 

 

 

 

(b)

If any adjustment to the Repayment Schedule is required pursuant to paragraph
(a) above, the JBIC Facility Agent shall promptly (and in any event no later
than ten (10) Business Days after such event) prepare and deliver to JBIC, the
Borrower and the Intercreditor Agent (to forward to ADB and the Covered Lenders
Facility Agent) an amended Repayment Schedule, and such amended Repayment
Schedule shall replace the then-effective Repayment Schedule and, in the absence
of manifest or computational error, bind the Borrower irrevocably and
unconditionally to repay the Advances in accordance therewith.

 

 

(c)

The JBIC Facility Agent may from time to time make any reasonable amendment to
the Repayment Schedule to adjust the amount of any Repayment Instalments so as
to achieve whole numbers in each case as provided in Section 7.2(a) above.

 

 

(d)

Any failure by the JBIC Facility Agent to prepare or deliver an amended
Repayment Schedule shall not affect the Borrower’s obligation to make any
repayment in accordance with the provisions of this Agreement and the Common
Terms Agreement.

 

7.3

Voluntary prepayments

 

Except as expressly provided in, and otherwise in accordance with, Clause 5.2
(Voluntary Prepayment) of the Common Terms Agreement, the Borrower may not make
any voluntary prepayment of all or any part of the Advances.

 

7.4

Mandatory prepayments

 

The Borrower shall make mandatory prepayments of the Advances as and when
required pursuant to, and otherwise in accordance with, Clause 5.3 (Mandatory
Prepayments) of the Common Terms Agreement.

 

7.5

Cancellation

 

Except as expressly provided in, and otherwise in accordance with, Clause 5.1
(Cancellation) of the Common Terms Agreement, the Borrower may not reduce,
suspend or cancel the JBIC Commitment. JBIC may reduce, suspend or cancel its
JBIC Commitment as provided in this Agreement and in the Common Terms Agreement.

 

7.6

Prepayment premium

 

If the Borrower makes a voluntary prepayment of the Advances in accordance with
Clause 5.2 (Voluntary Prepayment) of the Common Terms Agreement, the Borrower
shall, without limiting Section 17.2 (Specific indemnities) of this Agreement or
the Borrower’s obligations under Clause 5.4 (Miscellaneous) of the Common Terms
Agreement, also pay to JBIC, for JBIC's sole account, simultaneously with such
prepayment, a prepayment premium equal to one half of one per cent (0.5%) of the
Principal Amount so prepaid.

 

 

 
12

--------------------------------------------------------------------------------

 

 

 

7.7

Breakage Costs

 

If the Borrower makes a repayment or a prepayment of any Advance on a date other
than an Interest Payment Date, the Borrower shall compensate JBIC for any loss,
cost or expense, including without limitation any loss, cost or expense incurred
by reason of the liquidation or reemployment of deposits of other funds acquired
by JBIC to fund or maintain such Advance, attributable to such repayment or
prepayment (the amount of such loss, cost and expense being referred to herein
as Breakage Costs in an amount, determined by JBIC, equal to the amount by
which:

 

 

(a)

the interest that JBIC would have received on the Principal Amount so prepaid
for the period from the date of such prepayment to the next Interest Payment
Date,

 

exceeds,

 

 

(b)

the amount that JBIC would be able to obtain by placing an amount equal to the
amount received by it on deposit with a leading bank in the London interbank
market for a period starting on the Business Day following receipt and ending on
the next Interest Payment Date.

 

8.

INTEREST

 

8.1

Duration

 

 

(a)

Subject to the following provision of this Clause 8 (Interest), the Interest
Period for each Advance made under this Agreement shall begin on (and include)
an Interest Payment Date and end on (and include) the day immediately before the
next following Interest Payment Date, except that the first Interest Period for
each Advance shall begin on (and include) the date on which that the Advance is
made and end on (and include) the day immediately before the next following
Interest Payment Date.

 

 

(b)

If an Interest Period for an Advance would otherwise overrun the Final Maturity
Date, it shall be shortened so that it ends on the Final Maturity Date.

 

8.2

Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period shall instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

8.3

Consolidation of Senior Loans

 

If the Interest Periods for more than one Advance made to the Borrower under the
JBIC Facility end on the same date, those Advances will be consolidated into,
and treated as, a single Advance under the JBIC Facility on the last day of the
Interest Period.

 

8.4

Interest Rate

 

 

(a)

The Borrower shall pay interest on the Advances for the relevant Interest Period
at the rate determined by the JBIC Facility Agent and confirmed by JBIC to be
the applicable LIBOR for such Interest Period plus the applicable Margin (the
JBIC Interest Rate). Such interest shall be paid in arrears in order to effect
receipt by JBIC for value on each Interest Payment Date in accordance with
Section 16.1 (Place and time of payment). The JBIC Facility Agent shall
promptly, after each determination of the applicable rate, notify the Borrower
of such rate; provided that the failure of the JBIC Facility Agent to deliver
any such notice or any error therein shall not in any manner affect the
obligation of the Borrower to pay accrued and unpaid interest on each Advance in
accordance with the terms of this Agreement.

 

 

 
13

--------------------------------------------------------------------------------

 

 

 

 

(b)

The JBIC Facility Agent shall determine LIBOR for the relevant Interest Period
and shall, in accordance with Section 8.4(a) (Interest Rate), determine the JBIC
Interest Rate applicable to that Interest Period and, promptly after the London
Quotation Date for such Interest Period, the JBIC Facility Agent shall notify
the Borrower and JBIC of such rate. The Borrower agrees that all computations of
interest by the JBIC Facility Agent shall be conclusive in the absence of
manifest error.

 

 

(c)

No later than fourteen (14) days prior to each Interest Payment Date, the JBIC
Facility Agent shall calculate and notify the Borrower and JBIC in accordance
with Section 16.3 (Notice of Debt Service) of the amount of accrued and unpaid
interest scheduled to be due and payable on such Interest Payment Date; provided
that the failure of the JBIC Facility Agent to deliver any such notice or any
error therein shall not in any manner affect the obligation of the Borrower to
pay accrued and unpaid interest on the Advances in accordance with the terms of
this Agreement.

 

 

(d)

All interest accruing on amounts outstanding under the JBIC Facility shall
accrue from day to day and be computed on the basis of the actual number of days
elapsed, from and including the first day to but excluding the last day of the
relevant period, and a three hundred and sixty (360) day year or, in any case
where the practice in the London interbank market differs, in accordance with
that practice.

 

8.5

Overdue Interest

 

 

(a)

If the Borrower fails to pay, at or before 11:00 a.m., Tokyo time, on the due
date for payment, any principal, interest and/or any other amount, including the
Up-front Fee or Commitment Fee, due and payable in respect of the JBIC Facility
(hereinafter referred to as an Overdue Amount), the Borrower shall pay to JBIC
interest (Overdue Interest), to the fullest extent permitted by Applicable Laws,
on such Overdue Amount for each day at the rate which is equal to the Overdue
Floating Rate (as defined below) plus the applicable Margin plus two per cent
(2%) per annum for the period from and including the due date thereof up to and
including the day immediately preceding the date of actual receipt by JBIC
thereof in Tokyo in accordance with Section 16.1 (Place and time of payment)
(hereinafter referred to as the Overdue Period). Such Overdue Interest shall
accrue after, as well as before, judgment and in accordance with Section 20.3
(Basis of calculation). Such interest shall be due and payable upon demand by
JBIC (whether directly or through the JBIC Facility Agent) from time to time in
lieu of interest at the rate stipulated in Section 8.4 (Interest Rate) during
the Overdue Period.

 

 

 
14

--------------------------------------------------------------------------------

 

 

 

 

(b)

The Overdue Floating Rate means the Screen Rate at approximately 11:00 a.m.
(London time) on the Overdue Interest Calculation Date (as defined below) for
the Overdue Amount.

 

 

(c)

The Overdue Interest Calculation Date means the day which is two (2) London
Quotation Days prior to:

 

 

(i)

the day on which the Overdue Amount becomes due and payable (for the period from
and including such due date up to but excluding the immediately succeeding
Interest Payment Date (or in the case where such period includes the date of
actual receipt of the payment by JBIC, up to but excluding such date)); and

 

 

(ii)

each succeeding Interest Payment Date thereafter (for the subsequent period from
and including such Interest Payment Date up to but excluding the immediately
succeeding Interest Payment Date (or in the case where such period includes the
date of actual receipt of the payment by JBIC, up to but excluding such date)).

 

 

(d)

The JBIC Facility Agent will promptly notify the Borrower and JBIC of the
Overdue Floating Rate; provided that the Borrower's obligation to pay such
Overdue Interest shall not be conditional upon notification of the relevant rate
to the Borrower by the JBIC Facility Agent and such determination by the JBIC
Facility Agent shall be conclusive absent manifest error.

 

 

(e)

Payment of any Overdue Interest by the Borrower in accordance with
Section 8.5(a) (Overdue Interest) above shall not prejudice the right of JBIC or
the JBIC Facility Agent to exercise any other of its rights or claims under this
Agreement or the other Senior Finance Documents, at law or otherwise, to remedy
any such failure to pay any amount on the due date for payment under this
Agreement, the Common Terms Agreement or any Senior Finance Document.

 

8.6

Absence of quotations

 

Subject to Section 8.8 (Market Disruption), if LIBOR is to be determined by
reference to the JBIC Reference Banks but a JBIC Reference Bank does not supply
a quotation by 12:00 noon (London time) on the London Quotation Date therefor,
the applicable LIBOR shall be determined on the basis of the quotations of the
remaining JBIC Reference Banks.

 

8.7

New JBIC Reference Bank

 

The JBIC Facility Agent may, at any time, with the prior consent or at the
instruction of JBIC, and after consultation with the Borrower, replace any JBIC
Reference Bank.

 

8.8

Market Disruption

 

If a Market Disruption Event occurs in relation to an Advance for any Interest
Period, then the rate of interest on the Advances for that Interest Period shall
be calculated in accordance with Clause 10 (Market Disruption) of the Common
Terms Agreement.

 

 

 
15

--------------------------------------------------------------------------------

 

 

 

9.

FEES

 

9.1

Commitment Fee

 

 

(a)

Subject to paragraph (b) below, the Borrower shall pay to JBIC a commitment fee
(the Commitment Fee) in Dollars in an amount equal to one-half of one percent
(0.5%) per annum on the amount of each Advance that is scheduled to be made
under the JBIC Facility within a particular calendar month (Relevant Month) in
accordance with the Drawdown Schedule (as set out in Form 3 of Schedule 2
(Advance Procedures) attached hereto, subject to any substitution or replacement
thereof from time to time in accordance with Section 5.3 (Drawdown Schedule) of
this Agreement, but (i) not made on the Drawdown Date scheduled within the
Relevant Month in accordance with the Drawdown Schedule, and/or (ii) not made in
the amount of the Advance scheduled to be made within the Relevant Month in
accordance with the Drawdown Schedule; provided that (as may be relevant):

 

 

(i)

in the case where, within the Relevant Month, the Borrower requests an Advance
to made under the JBIC Facility in the same amount as is set out in the Drawdown
Schedule (in this sub-paragraph (i), the Scheduled Amount) but on a date within
the Relevant Month that is either later than or earlier than the Drawdown Date
scheduled under the Drawdown Schedule) such Commitment Fee shall be calculated
in respect of the Scheduled Amount, and shall accrue with respect to the number
of days from and including the Drawdown Date scheduled under the Drawdown
Schedule (but upon which no Advance was actually made) to and including the
actual date upon which such Advance is made within the Relevant Month; and/or

 

 

(ii)

in the case where, within the Relevant Month, the Borrower requests an Advance
to made under the JBIC Facility for an amount (the Actual Amount) that is either
greater than or less than the amount scheduled for such Advance within the
Relevant Month in accordance with the Drawdown Schedule (in this sub-paragraph
(ii), the Scheduled Amount), such Commitment Fee shall be calculated in respect
of the amount which is the absolute difference between (x) the Actual Amount,
and (y) the Scheduled Amount, and shall accrue for one (1) day only; or

 

 

(iii)

in the case where the Borrower does not request an Advance to made under the
JBIC Facility within the Relevant Month as scheduled under the Drawdown
Schedule, such Commitment Fee shall be calculated in respect of the amount
scheduled for such Advance within the Relevant Month in accordance with the
Drawdown Schedule, and shall accrue for one (1) day only,

 

provided further that if in any Relevant Month an Advance is made in a manner in
which each of paragraphs (i) and (ii) of this Section 9.1 would apply, the
Borrower shall pay to JBIC a Commitment Fee that shall be equal to the aggregate
of the amounts required to be so paid under both such paragraphs.

 

 
16

--------------------------------------------------------------------------------

 

 

 

 

(b)

Notwithstanding paragraph (a) above, no Commitment Fee shall be payable by the
Borrower in respect of:

 

 

(i)

any Advance made in accordance with the then-current Drawdown Schedule; or

 

 

(ii)

any amount by which the JBIC Commitment is reduced or any amount of the JBIC
Commitment that is cancelled, in either case prior to the Relevant Month and in
accordance with Section 7.5 (Cancellation). In the case where any of the events
referred to in Clause (ii) of this paragraph (b) occur, the Borrower shall
promptly submit to the JBIC Facility Agent a revised Drawdown Schedule in
accordance with Section 5.3 (Drawdown Schedule).

 

 

(c)

Any accrued Commitment Fee shall be payable on each Interest Payment Date
(whether or not an Advance is outstanding) and, if the JBIC Facility is
terminated or cancelled in full (except through utilisation of the full JBIC
Commitment), on the cancelled amount of the JBIC Facility at the time the
termination or cancellation becomes effective (each, a Commitment Fee Payment
Date), provided that the first Commitment Fee Payment Date shall be 24 September
2014.

 

 

(d)

No later than fourteen (14) days prior to each Commitment Fee Payment Date or
other relevant date, as the case may be, or any later date agreed between JBIC
and the JBIC Facility Agent, the JBIC Facility Agent shall calculate and notify
JBIC and the Borrower, simultaneously, of the amount of the Commitment Fee due
and payable on such Commitment Fee Payment Date or other relevant date, as the
case may be; provided, however, that the failure of the JBIC Facility Agent to
deliver any such notice or any error therein shall not in any manner affect the
obligation of the Borrower to pay the Commitment Fee in accordance with the
terms of this Agreement.

 

9.2

Up-front Fee

 

 

(a)

The Borrower shall pay to JBIC an up-front fee (the Up-front Fee) in an amount
in Dollars equal to one-tenth of one percent (0.1%) of the JBIC Commitment (as
of the Signing Date).

 

 

(b)

The Up-Front Fee shall be payable on the earlier of:

 

 

(i)

fifth Business Day after the First Drawdown Date; and

 

 

(ii)

the date that occurs sixty (60) days after the Signing Date.

 

9.3

Agency fee

 

The Borrower shall pay to the JBIC Facility Agent an agency fee in the amounts
and at the intervals as set forth in the JBIC Facility Agent Fee Letter.

 

10.

REPRESENTATIONS AND WARRANTIES

 

10.1

Representations and warranties

 

The Borrower represents and warrants for the benefit of JBIC that:

 

 

(a)

each of the representations and warranties set forth in Clause 13
(Representations and Warranties) of the Common Terms Agreement, which
representations and warranties are incorporated by reference herein as if fully
set forth herein, is true and accurate in all material respects;

 

 

 
17

--------------------------------------------------------------------------------

 

 

 

 

(b)

the Borrower and the Project are in all respects in compliance with the JBIC
Environmental and Social Guidelines; and

 

 

(c)

no Equity Party, any Affiliate thereof, nor any employee, director, officer or
representative of any of the foregoing has engaged in or permitted any act of
Bribery in connection with the Project or any Transaction Document.

 

10.2

Repetition

 

The representations and warranties made under Section 10.1 (Representations and
warranties) shall be repeated in accordance with, and at the times set out in,
Clause 13.29 (Representations and Warranties) of the Common Terms Agreement.

 

10.3

Reliance

 

The Borrower acknowledges and agrees that it has made the representations and
warranties in this Section 10 to induce each of the JBIC Finance Parties to
enter into this Agreement and to approve and make the Advances on the basis of,
and in full reliance on, each of such representations and warranties.

 

11.

COVENANTS

 

11.1

Common Terms Agreement

 

The Borrower covenants and agrees that it will perform and observe for the
benefit of JBIC each of the covenants set forth in Clauses 14 (Hedging), 15
(Information Undertakings), 16 (General Undertakings), 17 (Equity-Related
Undertakings), 18 (Project Undertakings), 19 (Environmental and Social
Undertakings) and 20 (Project Insurance) of the Common Terms Agreement and all
other undertakings of the Borrower set forth in the Common Terms Agreement and
the other Senior Finance Documents to which it is a party.

 

11.2

Consultation

 

The Borrower shall, from time to time, at the reasonable request of the JBIC
Facility Agent and/or JBIC, consult with the JBIC Facility Agent and/or JBIC as
to the implementation and administration of this Agreement, the other Senior
Finance Documents and the Project.

 

11.3

Records

 

The Borrower shall retain or cause to be retained until the Final Maturity Date
all records, contracts, orders, invoices, bills, receipts and other documents
evidencing the expenditures for which the Advances are requested in accordance
with Section 5 (Advances and Conditions Precedent) and Section 6 (Conditions
Precedent).

 

 
18

--------------------------------------------------------------------------------

 

 

 

11.4

Confidentiality

 

Without limiting its obligations under Clause 30 (Disclosure of Information) of
the Common Terms Agreement, the Borrower shall treat this Agreement as
confidential and shall not disclose to any person, other than to the Senior
Finance Parties and their advisors, any provision of, or information regarding,
this Agreement without the prior written consent of JBIC, except disclosure to
the Equity Parties and the Equity Parties’ advisers, auditors and potential
shareholders (on a similar confidential basis) or to the extent that such
disclosure is required by Applicable Laws or pursuant to any regulatory or stock
exchange requirements.

 

11.5

JBIC Additional Environmental Covenants

 

The Borrower agrees with and for the benefit of JBIC that:

 

 

(a)

the Borrower shall ensure that at all times the Project and the Borrower comply
in all respects with the JBIC Environmental and Social Guidelines and the
Environmental and Social Undertakings;

 

 

(b)

without prejudice to Section 12.2 (JBIC Events of Default), the Borrower shall
notify JBIC (with a copy to the JBIC Facility Agent and the Intercreditor Agent)
as soon as possible, but in any event within ten (10) Business Days, of becoming
aware of any fact, event, circumstance or condition that has or would be
reasonably capable of giving rise to any non-compliance with the JBIC
Environmental and Social Guidelines or the Environmental and Social Undertakings
relating to the Project or the Borrower and such notice shall include a
reasonable description of the fact, event, circumstance or condition detailing
the extent, magnitude, impact and cause of such fact, event, circumstance or
condition together with any corrective or remedial actions taken or proposed to
be taken with respect to such fact, event, circumstance or condition;

 

 

(c)

without prejudice to Section 12.2 (JBIC Events of Default), if JBIC has
reasonable grounds to believe that any of the Major Project Parties, with
respect to the Project, or the Borrower or the Project has failed to comply with
either the JBIC Environmental and Social Guidelines or the Environmental and
Social Undertakings, the Borrower shall:

 

 

(i)

permit JBIC to perform an independent audit with respect to environmental or
social matters in relation to the Project and the Borrower to confirm compliance
with the JBIC Environmental and Social Guidelines and other Environmental and
Social Laws and the Environmental and Social Undertakings (as the case may be)
and to identify any adverse impacts, risks or liabilities with respect to
environmental or social matters that have not been adequately mitigated or
compensated; and

 

 

(ii)

if so required by JBIC, in its absolute discretion, prepare a corrective action
plan, at the Borrower's cost and in form and substance satisfactory to JBIC (in
its absolute discretion), to correct any identified non-compliance or deficiency
in the compliance with the JBIC Environmental and Social Guidelines or the
Environmental and Social Undertakings, whereupon the Borrower shall implement
such corrective action plan;

 

 

 
19

--------------------------------------------------------------------------------

 

 

 

 

(d)

the Borrower shall, at the reasonable request of JBIC, use best efforts to
ensure that discussions are held among the Borrower, PLN, PGE and the
stakeholders of the Project (including local residents and non-governmental
organizations affected by the Project) to discuss environmental and social
matters connected to the Project;

 

 

(e)

when the co-operation of any Governmental Authority is required by Applicable
Laws or is otherwise necessary or desirable for the Project or the Borrower to
comply with the JBIC Environmental and Social Guidelines or the Environmental
and Social Undertakings, the Borrower shall use best efforts to enter into
arrangements satisfactory to JBIC with the relevant Governmental Authority;

 

 

(f)

the Borrower shall implement and maintain an environmental monitoring program
which monitors the Project's compliance, and the compliance by the Borrower with
respect to the Project, with the JBIC Environmental and Social Guidelines and
the Environmental and Social Undertakings, including compliance with each of the
terms set forth in the Monitoring Form (in the form of Schedule 1 (Monitoring
Form)) and shall deliver a copy of such Monitoring Form, in form and substance
satisfactory to JBIC, as shall include the terms contained in Schedule 1
(Monitoring Form) on a semi-annual basis no later than thirty (30) days after
the end of June and December (or such other dates as the Borrower and JBIC may
agree) of each year, together with such other items as may be reasonably
requested from time to time by JBIC with respect to compliance with all
applicable JBIC Environmental and Social Guidelines and the Environmental and
Social Undertakings;

 

 

(g)

the Borrower shall implement and maintain the Environmental and Social
Management Plan in accordance with the Common Terms Agreement and shall,
simultaneously upon delivery to the Intercreditor Agent, deliver to JBIC a copy
of any report prepared pursuant to Clause 15.4 (Construction and Drilling
Progress Reports) or Clause 15.6 (Operation Reports) of the Common Terms
Agreement together with such other items as may be reasonably requested from
time to time by JBIC with respect to compliance with all applicable JBIC
Environmental and Social Guidelines and Environmental and Social Undertakings;

 

 

(h)

without limiting Clause 19 (Environmental and Social Undertakings) of the Common
Terms Agreement, the Borrower shall permit representatives of JBIC to visit the
Plant and Project Site for the purpose of environmental monitoring and cooperate
with them in the environmental monitoring; provided that:

 

 

(i)

any such visits by representatives of JBIC shall be coordinated so as to
minimize disruption to the Borrower's activities and be subject to reasonable
notice and during normal business hours; and

 

 

(ii)

the representatives of JBIC visiting the Plant and the Project Site agree to
comply with any relevant health and safety regulations during their visit; and

 

 

(i)

the Borrower shall provide JBIC with prompt notice of any material claim by any
local resident or non-governmental organization in connection with the Project
(with a copy to the JBIC Facility Agent and the Intercreditor Agent).

 

 

 
20

--------------------------------------------------------------------------------

 

 

 

11.6

Business practices

 

 

(a)

The Borrower shall not itself, and shall ensure that none of the Borrower
Entities of any their officers, employees, representatives, agents or persons
acting on behalf of any of them:

 

 

(i)

commits, or attempts or conspires to commit, any act of Bribery;

 

 

(ii)

aids, abets or authorizes any act of Bribery by any other person; or

 

 

(iii)

requests, receives or attempts to receive any undue pecuniary or other advantage
offered, given or promised by any person as any act of Bribery,

 

in each case, directly or indirectly in connection with the Project or any
transaction contemplated by the Transaction Documents.

 

 

(b)

The Borrower shall use its reasonable efforts to procure that no Major Project
Party (or any Affiliate or any subsidiary thereof) or any officer, employee,
representative or agent of, or any person acting on behalf of, such person:

 

 

(i)

commits, or attempts or conspires to commit, any act of Bribery;

 

 

(ii)

aids, abets or authorizes any act of Bribery by any other person; or

 

 

(iii)

requests, receives or attempts to receive any undue pecuniary or other advantage
offered, given or promised by any person as any act of Bribery,

 

in each case, directly or indirectly in connection with the Project or any
transaction contemplated by the Transaction Documents.

 

 

(c)

The Borrower shall, promptly upon becoming aware thereof, inform JBIC of any act
of Bribery by any person in connection with the Project or any transaction
contemplated by the Transaction Documents.

 

11.7

Business Day Reporting

 

At least thirty (30) days prior to the start of each calendar year from and
including 2015 until the year of the Final Maturity Date, the Borrower shall
provide the JBIC Facility Agent and JBIC a list of each day of such calendar
year in which banks are not open for business in (i) Jakarta, Indonesia, (ii)
Manila, Philippines and (iii) Singapore, and in the event that the Borrower
becomes aware that such information provided ceases to be accurate for any
reason, the Borrower shall promptly notify the JBIC Facility Agent and JBIC of
such change and provide the JBIC Facility Agent and JBIC with such updates and
other relevant information as may be reasonably requested by the JBIC Facility
Agent and JBIC.

 

12.

EVENTS OF DEFAULT

 

12.1

Common Terms Agreement

 

Clause 21 (Events of Default) of the Common Terms Agreement is incorporated by
reference into this Agreement as if fully set forth herein. The Events of
Default set out in Clause 21 (Events of Default) of the Common Terms Agreement
shall each constitute an event of default under this Agreement. On and at any
time after the occurrence of an Event of Default which is subsisting, JBIC may
(acting in accordance with, and subject to the terms of, the Intercreditor
Deed), by written notice to the Intercreditor Agent, instruct it to exercise one
(1) or more of the remedies set out in Clause 21 (Events of Default) of the
Common Terms Agreement in respect of the JBIC Facility.

 

 
21

--------------------------------------------------------------------------------

 

 

 

12.2

JBIC Events of Default

 

Anything in this Section 12 (Events of Default) or any other Senior Finance
Document to the contrary notwithstanding, and in addition to and without
limiting the effect of Clause 21 (Events of Default) of the Common Terms
Agreement, if a JBIC Event of Default shall have occurred and be subsisting,
JBIC shall have the right to declare that all or any part of the JBIC Commitment
is cancelled, whereupon it shall forthwith be cancelled, and/or declare that all
or any part of the amounts outstanding in respect of the JBIC Facility are
immediately due and payable, whereupon the same shall forthwith become due and
payable and the Borrower shall prepay all Advances.

 

Each of the following events or circumstances shall constitute a JBIC Event of
Default:

 

 

(a)

the representation and warranty in Section 10.1(b) or (c) (Representations and
warranties) is incorrect when made or repeated;

 

 

(b)

the Borrower fails, in JBIC’s judgment after consultation with the Borrower for
up to ten (10) Business Days, to perform or comply with any of the JBIC
Environmental and Social Guidelines or the Environmental and Social
Undertakings;

 

 

(c)

the Borrower fails to comply with any of its obligations under Section 11.6
(Business practices); or

 

 

(d)

a Japanese Sponsor fails to comply with any of its obligations under:

 

 

(i)

Clause 8 (Ownership Restrictions) of its Equity Support Deed, or

 

 

(ii)

Clause 11.6 (O&M Role of the Sponsors incorporated in Japan) of its Equity
Support Deed,

 

and any such event is to be considered an Event of Default for all purposes of
this Agreement.

 

13.

CHANGES TO THE JBIC FINANCE PARTIES

 

13.1

Assignments and transfers by JBIC

 

 

(a)

JBIC may assign and/or transfer, as applicable, any of its claims against the
Borrower, rights and obligations under this Agreement pursuant to Clause 28
(Changes to the Parties) of the Common Terms Agreement.

 

 

(b)

On the transfer date with respect to any such assignment and/or transfer, the
assignee or transferee shall become a Party as a Senior Lender in the capacity
of JBIC.

 

 

 
22

--------------------------------------------------------------------------------

 

 

 

13.2

Sub-participation

 

JBIC may grant sub-participations in the JBIC Commitment or the Advances to
other persons on such terms and conditions as shall be determined by JBIC.

 

14.

CHANGES TO THE BORROWER

 

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under this Agreement.

 

15.

THE JBIC FACILITY AGENT

 

15.1

Appointment

 

 

(a)

JBIC, in respect of the JBIC Facility:

 

 

(i)

appoints Mizuho Bank, Ltd., to act as JBIC Facility Agent under and in
connection with this Agreement and the other Senior Finance Documents; and

 

 

(ii)

irrevocably authorizes the JBIC Facility Agent for and on its behalf to exercise
the rights, powers and discretions which are specifically delegated to it by the
terms of this Agreement and (to the extent not inconsistent with this Agreement)
the other Senior Finance Documents, together with all rights, powers and
discretions which are incidental thereto and to give a good discharge for any
monies payable under this Agreement and the other Senior Finance Documents.

 

By executing this Agreement, the JBIC Facility Agent accepts such appointment.

 

 

(b)

The JBIC Facility Agent will act solely as agent for JBIC in carrying out its
functions as agent under this Agreement and the other Senior Finance Documents.

 

 

(c)

The relationship between JBIC and the JBIC Facility Agent is that of principal
and agent only. The JBIC Facility Agent shall not have, nor be deemed to have,
assumed any obligations to, or a trust or fiduciary relationship with, the other
Senior Finance Parties or the Borrower, other than those for which specific
provision is made by this Agreement or the other Senior Finance Documents.

 

15.2

JBIC Facility Agent's duties

 

The JBIC Facility Agent shall:

 

 

(a)

send to JBIC details of each communication delivered to the JBIC Facility Agent
by the Borrower, any Major Project Party, any other Senior Finance Party or any
advisor for the Senior Finance Parties or sent by the JBIC Facility Agent to the
Borrower, any Major Project Party, any other Senior Finance Party or any advisor
for the Senior Finance Parties under any Senior Finance Document as soon as
reasonably practicable after receipt or dispatch;

 

 

 
23

--------------------------------------------------------------------------------

 

 

 

 

(b)

upon request by the Borrower, the Borrower's auditors or JBIC, prepare and
deliver to the requesting party, with a copy to JBIC, a certificate of the
aggregate Principal Amounts, together with all interest accruing thereon and
other amounts owing in connection therewith;

 

 

(c)

act in accordance with any instructions from JBIC, or, if so instructed by JBIC,
refrain from exercising a right, power or discretion vested in it under this
Agreement or any other Senior Finance Document;

 

 

(d)

have only those duties, obligations and responsibilities expressly specified in
the Senior Finance Documents;

 

 

(e)

promptly notify JBIC if it becomes aware of the occurrence of any Default;

 

 

(f)

deliver a Notice of Debt Service in accordance with Section 16.3 (Notice of Debt
Service); and

 

 

(g)

keep confidential any information supplied to it by or on behalf of any person
in connection with the Senior Finance Documents; provided that the JBIC Facility
Agent shall be entitled to disclose information:

 

 

(i)

which is publicly available, other than as a result of a breach by the JBIC
Facility Agent of this Section 15.2(g);

 

 

(ii)

in connection with any legal or arbitration proceedings;

 

 

(iii)

if required to do so under any law or regulation;

 

 

(iv)

to a governmental, banking, taxation or other regulatory authority;

 

 

(v)

to its professional advisers; and

 

 

(vi)

to another Finance Party.

 

15.3

JBIC Facility Agent's rights

 

In discharging its duties as JBIC Facility Agent, the JBIC Facility Agent may:

 

 

(a)

except as expressly provided to the contrary herein or in any Senior Finance
Document, refrain from exercising any right, power or discretion vested in it
under the Senior Finance Documents until it has received instructions from JBIC;

 

 

(b)

refrain from doing anything which would or might in its opinion be contrary to
any Applicable Law, regulation or judgment of any court of any jurisdiction or
otherwise render it liable to any person and may do anything which is in its
opinion necessary to comply with any such Applicable Law, regulation or
judgment;

 

 

(c)

assume that no Default has occurred, unless specifically so notified by the
Borrower or another Finance Party or an officer of the JBIC Facility Agent
acting in respect of this Agreement and acting in his capacity as such acquires
actual knowledge to the contrary;

 

 

 
24

--------------------------------------------------------------------------------

 

 

 

(d)

rely on any communication or document believed by it to be genuine and correct
and assume that any communication or document has been communicated or signed by
the person by whom it purports to be communicated or signed;

 

 

(e)

rely as to any matter of fact which might reasonably be expected to be within
the knowledge of the Borrower or any Major Project Party in a statement by or on
behalf of the Borrower or such Major Project Party; and

 

 

(f)

obtain and pay for any legal or other expert advice or services which may seem
necessary or desirable to it and rely on any such advice.

 

15.4

Exoneration of the JBIC Facility Agent

 

Neither the JBIC Facility Agent nor any of its personnel or agents shall be:

 

 

(a)

responsible for the adequacy, accuracy or completeness of any representation,
warranty, statement or information in this Agreement or any other Senior Finance
Document or any notice or other document delivered under any Senior Finance
Document;

 

 

(b)

except as provided above, responsible for the execution, delivery, validity,
legality, adequacy, enforceability or admissibility in evidence of any Senior
Finance Document;

 

 

(c)

obliged to enquire as to the occurrence or continuation of a Default or as to
the accuracy or completeness of any representation or warranty made by the
Borrower or any Major Project Party under any Senior Finance Document;

 

 

(d)

responsible for any failure of the Borrower or JBIC to duly and punctually
observe and perform their respective obligations under any Senior Finance
Document;

 

 

(e)

responsible for the consequence of relying on the advice of any professional
advisers selected by any of them in connection with any Senior Finance Document;

 

 

(f)

liable for acting (or refraining from acting) in what it believes to be in the
best interest of JBIC in circumstances where it has been unable, or it is not
practicable, to obtain the instructions of JBIC; or

 

 

(g)

liable for anything done or not done by it under or in connection with any
Senior Finance Document,

 

unless directly caused by its own gross negligence or wilful misconduct.

 

15.5

Authorization

 

The JBIC Facility Agent is authorized by JBIC to execute, deliver and perform
each of the Senior Finance Documents relating to each of them to which the JBIC
Facility Agent is or is intended to be a party at the instruction of JBIC.

 

 
25

--------------------------------------------------------------------------------

 

 

 

15.6

Termination and resignation of the JBIC Facility Agent

 

 

(a)

The JBIC Facility Agent (a Retiring Agent) may, with the prior written consent
of JBIC, resign its appointment at any time by giving notice to JBIC and the
Borrower; provided that such resignation shall not be effective until
appointment of a Successor Agent (as defined below).

 

 

(b)

A successor JBIC Facility Agent (a Successor Agent) shall be selected by JBIC
(acting in consultation with the Borrower so long as no Event of Default is
continuing).

 

 

(c)

JBIC may at any time (in consultation with the Borrower so long as no Event of
Default is continuing) by thirty (30) days' prior notice to the JBIC Facility
Agent and the Borrower terminate the appointment of the JBIC Facility Agent and
appoint a Successor Agent.

 

 

(d)

The resignation of the Retiring Agent and the appointment of the Successor Agent
will become effective only upon the Successor Agent’s accepting its appointment
as JBIC Facility Agent, at which time:

 

 

(i)

the Successor Agent will become bound by all the obligations of the JBIC
Facility Agent and entitled to all the rights, privileges, powers, authorities
and discretions of the JBIC Facility Agent under the Senior Finance Documents;

 

 

(ii)

the agency of the Retiring Agent will terminate (but without prejudice to any
liabilities which the Retiring Agent may have incurred prior to the termination
of its agency); and

 

 

(iii)

the Retiring Agent will be discharged from any further liability or obligation
under or in connection with the Senior Finance Documents (except that the
Retiring Agent shall pay to the Successor Agent a pro rata proportion of the
agency fee referred to in Section 9.3 (Agency fee) for the twelve (12)-month
period in relation to which that agency fee was most recently paid).

 

 

(e)

The Retiring Agent will cooperate with the Successor Agent in order to ensure
that its functions are transferred to the Successor Agent without disruption to
the service provided to the Borrower and JBIC and will, as soon as practicable
following the Successor Agent's appointment, make available to the Successor
Agent the documents and records which have been maintained in connection with
the Senior Finance Documents in order that the Successor Agent is able to
discharge its functions.

 

 

(f)

The provisions of this Agreement will continue in effect for the benefit of any
Retiring Agent in relation to any actions taken or omitted to be taken by it or
any event occurring before the termination of its agency.

 

 

(g)

The Borrower will execute such agreements as JBIC and the Retiring Agent shall
require in order to effect the appointment of a Successor Agent for all purposes
under the Senior Finance Documents.

 

 

 
26

--------------------------------------------------------------------------------

 

 

 

15.7

The JBIC Facility Agent individually

 

 

(a)

If the JBIC Facility Agent is a Senior Lender, the JBIC Facility Agent shall
have the same rights and powers under this Agreement and the other Senior
Finance Documents as any other Senior Lender and may exercise those rights and
powers as if it were not also acting as the JBIC Facility Agent.

 

 

(b)

The JBIC Facility Agent may:

 

 

(i)

retain for its own benefit and without liability to account any fee or other
amount receivable by it for its own account; and

 

 

(ii)

accept deposits from, lend money to, provide any advisory, trust or other
services to or engage in any kind of banking or other business with any Party or
any subsidiary of any Party (and, in each case, may do so without liability to
account).

 

15.8

Non-reliance on the JBIC Facility Agent

 

JBIC confirms that it is (and will at all times continue to be) solely
responsible for making its own independent investigation and appraisal of the
business, operations, financial condition, creditworthiness, status and affairs
of the Borrower and has not relied, and will not at any time rely, on the JBIC
Facility Agent:

 

 

(a)

to provide it with any information relating to the business, operations,
financial condition, creditworthiness, status and affairs of the Borrower,
whether coming into its possession before or after the making of any Advance,
except as specifically provided otherwise in this Agreement;

 

 

(b)

to check or enquire into the adequacy, accuracy or completeness of any
information provided by the Borrower under or in connection with any Senior
Finance Document (whether or not that information has been or is at any time
circulated to it by the JBIC Facility Agent); or

 

 

(c)

to assess or keep under review the business, operations, financial condition,
creditworthiness, status or affairs of the Borrower.

 

15.9

JBIC's liability

 

The JBIC Facility Agent acknowledges and agrees that, notwithstanding any
provision to the contrary in any Senior Finance Document, in no event shall JBIC
be obligated to pay any agency or other fee to the JBIC Facility Agent even if
the Borrower fails to do so, and in no event shall JBIC have any payment
obligations (including reimbursement obligations or indemnification obligations)
to the JBIC Facility Agent.

 

16.

PAYMENT MECHANICS

 

16.1

Place and time of payment

 

 

(a)

Notwithstanding anything to the contrary in the Common Terms Agreement or any
other Senior Finance Document, all payments to be made by the Borrower under
this Agreement shall be made in USD or, if Section 27 (Relevant Currency) is
applicable, the Relevant Currency and shall be transferred in USD or the
Relevant Currency, as the case may be, in immediately available and freely
transferable funds to the accounts specified in accordance with
Sections 16.1(b)(i) and (ii) (Place and time of payment) for value on their
respective due dates.

 

 

 
27

--------------------------------------------------------------------------------

 

 

 

 

(b)

Until further notice in writing from JBIC, the account details of JBIC and the
JBIC Facility Agent for the purposes of the Senior Finance Documents are:

 

 

(i)

JBIC’s U.S. Dollar Account

 

 

Account Name:

Japan Bank for International Cooperation

 

 

Reference:

Head Office (Swift: BOTKJPJT)

 

 

Bank:

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

 

Account No:

0897375

 

 

(ii)

JBIC Facility Agent's U.S. Dollar Account

 

 

Account Name: 

Mizuho Bank, Ltd, Singapore Branch

 

 

Bank:

JP Morgan Chase Bank, New York

 

 

Bank SWIFT Code:

CHASUS33

 

 

Account Number:

400928140

 

 

Account SWIFT Code: 

MHCBSGSG

 

 

Attention:

GSFD PF Agency - Sarulla

 

 

(c)

All payments required to be made by the Borrower under this Agreement shall be
deemed to be made "for value" when they are received in USD or the Relevant
Currency in the case of Section 27 (Relevant Currency), and in immediately
available and freely transferable funds no later than 11:00 a.m. (Tokyo time) on
the applicable due date which is a Business Day and made:

 

 

(i)

in the case of payments to JBIC, to its account set out in Section 16.1(b)(i)
(Place and time of payment);

 

 

(ii)

in the case of payments of fees and other amounts for the benefit of the JBIC
Facility Agent, to its account set out in Section 16.1(b)(ii) (Place and time of
payment).

 

 

(d)

Any payment under this Agreement that is received for value after 11:00 a.m.
(Tokyo time) on the relevant due date shall be deemed to have been received on
the immediately succeeding Business Day and Overdue Interest shall accrue and be
payable upon any payment so made.

 

 

(e)

If the amount of any payment made by the Borrower hereunder is less than the
total amount due and payable as of the date on which such payment is actually
made, then the Borrower shall be deemed to have waived any right which it may
have to direct the application thereof and JBIC may apply the payment so made in
or towards the satisfaction of any or all of the amounts which are due or
overdue for payment on such day in the order decided upon by JBIC.

 

 

 
28

--------------------------------------------------------------------------------

 

 

 

16.2

Records

 

The JBIC Facility Agent shall retain copies of all documentation relating to
each payment of principal, interest accruing thereon and other amounts payable
by the Borrower under this Agreement for at least one (1) year after all amounts
outstanding under this Agreement have been paid in full.

 

16.3

Notice of Debt Service

 

No later than fourteen (14) days prior to each Interest Payment Date or
Repayment Date, the JBIC Facility Agent shall prepare and deliver to the
Borrower, JBIC and the Intercreditor Agent a notice setting out the amount of
fees and expenses (including but not limited to, for the avoidance of doubt,
Commitment Fees and Up-front Fees), interest, principal and other amounts due
and payable to JBIC on such Interest Payment Date or Repayment Date or otherwise
due and payable prior to the scheduled delivery of the next such notice.
Notwithstanding the foregoing, the obligation of the Borrower to pay any amount
when due under this Agreement is not affected in any way by the failure (for
whatever reason) on the part of the JBIC Facility Agent to deliver any such
notice in the manner specified above or by any error in such a notice.

 

17.

INDEMNITIES

 

17.1

Currency indemnity

 

Clause 25.1 (Currency Indemnity) of the Common Terms Agreement is incorporated
herein by reference as if fully set forth herein.

 

17.2

Specific indemnities

 

The Borrower shall, in addition to any indemnities provided for in the Common
Terms Agreement, within five (5) Business Days of demand, indemnify JBIC against
any cost, loss or liability incurred by JBIC as a result of:

 

 

(a)

the occurrence of any Default (including investigations into such event);

 

 

(b)

any information provided by or on behalf of an Equity Party relating to the
Project or the transactions contemplated by the Transaction Documents being
misleading, incomplete and/or deceptive in any material respect;

 

 

(c)

a failure by the Borrower to (i) pay any amount due under a Senior Finance
Document on its due date or in the relevant currency, including, without
limitation, any cost, loss or liability arising as a result of Clause 8.1 (Pro
Rata Sharing) of the Intercreditor Deed, or (ii) make any prepayment in
accordance with any notice of prepayment delivered to the Intercreditor Agent,
the JBIC Facility Agent or any Senior Lender;

 

 

(d)

funding, or making arrangements to fund, its participation in the Principal
Amounts requested by the Borrower in a Drawdown Notice but not made, whether as
a result of the failure to satisfy any applicable conditions or otherwise, other
than by reason of gross negligence or wilful misconduct by JBIC alone (and for
the avoidance of doubt such cost, loss or liability shall include without
limitation any cost, loss or liability incurred by reason of the liquidation or
reemployment of deposits of other funds acquired by JBIC to fund or maintain
such Advance);

 

 

 
29

--------------------------------------------------------------------------------

 

 

 

 

(e)

any prepayment (other than on a Repayment Date in accordance with Clause 5.2
(Voluntary Prepayment) of the Common Terms Agreement), acceleration,
termination, reduction or cancellation (other than as a result of the Borrower's
failure to issue a Drawdown Notice with respect to any portion of the JBIC
Facility by the expiry of the Availability Period) of all or any portion of the
JBIC Facility; or

 

 

(f)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorized.

 

17.3

Bank charges and fees

 

The Borrower shall pay or shall cause to be paid and shall indemnify JBIC and
the JBIC Facility Agent against all banking charges and fees (including
remittance fees), if any, incurred in connection with the JBIC Facility or any
Advance hereunder or the payment, repayment or prepayment of principal,
interest, fees or any other amounts payable to JBIC and the JBIC Facility Agent
under the Senior Finance Documents. JBIC may deduct from any Advance an amount
equal to the banking charges and fees (including remittance fees) incurred in
connection with such Advance and apply the amount deducted in or towards payment
of the banking charges and fees (including remittance fees) incurred. No such
deduction shall be deemed to reduce the amount of such Advance.

 

17.4

General indemnity

 

 

(a)

The Borrower shall, within five (5) Business Days of demand, indemnify each JBIC
Finance Party against any cost, expense, loss or liability (including legal
fees) incurred by or awarded against that JBIC Finance Party in each case
arising out of or in connection with any action, claim, investigation or
proceeding commenced or threatened (including, without limitation, any action,
claim, investigation or proceeding to preserve or enforce rights) in relation
to:

 

 

(i)

the use of the proceeds of the JBIC Facility;

 

 

(ii)

any Senior Finance Document; and/or

 

 

(iii)

the JBIC Environmental and Social Guidelines and the Environmental and Social
Undertakings.

 

 

(b)

The Borrower will not be liable under Section 17.4(a) (General indemnity) above
for any cost, expense, loss or liability (including without limitation legal
fees) incurred by or awarded against a JBIC Finance Party if that cost, expense,
loss or liability results directly from any breach by that JBIC Finance Party of
any Senior Finance Document which is in each case finally judicially determined
to have resulted directly from the gross negligence or wilful misconduct of that
JBIC Finance Party.

 

 

 
30

--------------------------------------------------------------------------------

 

 

 

 

(c)

The Borrower agrees that no JBIC Finance Party shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Equity Party or
Affiliate thereof in connection with anything referred to in Section 17.4(a)
(General indemnity) except for any cost, expense, loss or liability incurred by
the Borrower that results directly from any breach by such JBIC Finance Party of
any Senior Finance Document to which it is a party which is in each case finally
judicially determined to have resulted directly from the gross negligence or
wilful misconduct of that JBIC Finance Party.

 

 

(d)

Notwithstanding Section 17.4(c) (General indemnity) above, no JBIC Finance Party
shall be responsible or have any liability to the Borrower, any Major Project
Party or anyone else for consequential losses or damages.

 

17.5

Tax indemnity

 

 

(a)

If the Borrower is required to make a payment to JBIC (or any agent on its
behalf) under any Senior Finance Document subject to the deduction or
withholding of Tax, the sum payable by the Borrower in respect of which such
deduction or withholding is required to be made shall be increased to the extent
necessary to ensure that, after the making of the required deduction or
withholding, JBIC receives and retains (free from any liability in respect of
any such deduction or withholding) a net sum equal to the sum which it would
have received and so retained had no such deduction or withholding been made or
required to be made.

 

 

(b)

Without prejudice to the provisions of Section 17.5(a), if JBIC (or any agent on
its behalf) is required to make any payment on account of Tax or otherwise on or
in relation to any sum received or receivable under any Senior Finance Document
by JBIC (or any agent on its behalf) or any liability in respect of any such
payment is asserted, imposed, levied or assessed against JBIC (or any agent on
its behalf), the Borrower shall, upon demand of JBIC, promptly indemnify such
Person against such actual and direct payment or liability, together with any
interest, penalties and expenses actually payable or incurred directly in
connection therewith.

 

 

(c)

The Borrower shall pay or cause to be paid and shall indemnify JBIC against:

 

 

(i)

all court taxes, stamp, registration or filing duties or other fees, expenses or
taxes and any penalties or interest with respect thereto which may be imposed by
any Applicable Law or Governmental Authority in connection with the execution,
performance, delivery, registration or enforcement (including, without
limitation, the admissibility in evidence) of any Senior Finance Document or
obtaining or enforcing any judgment or award given in respect thereof; and

 

 

(ii)

any other taxes, costs, expenses or fees in relation to the obligations of the
Borrower to JBIC (or any agent on its behalf) as specified in the Senior Finance
Documents.

 

 

(d)

Within ten (10) days after the date of any payment of Tax by the Borrower in
respect of a deduction or withholding referred to in Section 17.5(a), the
Borrower shall furnish to the JBIC Finance Parties the original or a certified
copy of a receipt evidencing payment thereof. The Borrower shall compensate each
JBIC Finance Party for all reasonable losses and expenses sustained by such JBIC
Finance Party as a result of any failure by the Borrower to so furnish such copy
of such receipt.

 

 

 
31

--------------------------------------------------------------------------------

 

 

 

17.6

Survival of obligations

 

The obligations of the Borrower under this Section 17 (Indemnities) shall
survive the termination of this Agreement and the repayment of the Senior
Secured Liabilities.

 

18.

BENEFIT OF AGREEMENT

 

This Agreement shall be binding upon and shall inure to the benefit of each
Party and its subsequent respective permitted successors, permitted transferees
and permitted assigns; provided that the Borrower may not assign any or all of
its rights or obligations hereunder to any Person in any manner whatsoever
without the prior written consent of JBIC.

 

19.

NOTICES

 

19.1

Communications in writing

 

Any communication to be made under or in connection with this Agreement shall be
made in accordance with Clause 34 (Notices) of the Common Terms Agreement.

 

19.2

Delivery

 

This Agreement may be referred to as the “JBIC Loan to Sarulla Project” in
communications between the Borrower and the JBIC Finance Parties, as well as in
relevant documents.

 

19.3

English language

 

 

(a)

Any notice given under or in connection with this Agreement must be in English.

 

 

(b)

All other documents provided under or in connection with this Agreement must be:

 

 

(i)

in English; or

 

 

(ii)

if not in English, unless the JBIC Facility Agent otherwise agrees, accompanied
by a certified English translation and, in this case, the translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

 

(c)

Notwithstanding the foregoing, the JBIC Facility Agent and JBIC may agree that
certain communications (including those referred to in Section 5.2 (Advance
Procedures) and Schedule 2 (Advance Procedures)) may be made in the Japanese
language.

 

 

 
32

--------------------------------------------------------------------------------

 

 

 

20.

CALCULATIONS AND CERTIFICATES

 

20.1

Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with this Agreement, the entries made in the accounts maintained by a JBIC
Finance Party are prima facie evidence of the matters to which they relate.

 

20.2

Certificates and determinations

 

Any certification or determination by a JBIC Finance Party of a rate or amount
under this Agreement is, in the absence of manifest or computational error,
conclusive evidence of the matters to which it relates.

 

20.3

Basis of calculation

 

 

(a)

Any interest, commission or fee accruing under this Agreement will accrue from
day to day and is calculated on the basis of the actual number of days elapsed
and a year of three hundred sixty (360) days.

 

 

(b)

In making any calculation of the aggregate amount of any interest, fee, overdue
interest or other amounts due hereunder on any Interest Payment Date or other
relevant date, fractional sums of less than one (1) U.S. cent shall be
disregarded.

 

21.

SEVERABILITY

 

If any term, provision, covenant or condition of this Agreement, or the
application thereof to the Parties or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
jurisdiction), the remaining terms, provisions, covenants and conditions hereof,
modified by the deletion of the unenforceable, invalid or illegal portion (in
any relevant jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the Parties as to the subject matter hereof and the deletion of such portion
of this Agreement will not substantially impair the respective expectations of
the Parties or the practical realization of the benefits hereof that would
otherwise be conferred. Each Party will endeavour in good faith negotiations
with each other Party to replace the prohibited or unenforceable provision with
a valid provision, the economic effect of which comes as close as possible to
that of the prohibited or unenforceable provision.

 

22.

REMEDIES AND WAIVERS

 

A failure or delay in exercising any right, power or privilege, on the part of
either JBIC Finance Party, in respect of this Agreement will not be presumed to
operate as a waiver, and a single or partial exercise of any right, power or
privilege will not be presumed to preclude any subsequent or further exercise,
of that right, power or privilege or of the exercise of any other right, power
or privilege. The remedies provided in this Agreement and in any other agreement
or instrument referred to herein are cumulative, are not exclusive of any
remedies provided by law and may be exercised by any JBIC Finance Party from
time to time.

 

 
33

--------------------------------------------------------------------------------

 

 

 

23.

COUNTERPARTS

 

This Agreement (and each amendment, modification and waiver in respect hereof)
may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

 

24.

AMENDMENTS

 

24.1

Written form

 

No amendment or waiver of any provision of this Agreement, and no consent to any
departure by the Borrower herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Parties, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. For this purpose (and without limiting any similar
provisions contained in any other Senior Finance Document) any amendment or
waiver which is made in writing by the JBIC Facility Agent at the written
direction of JBIC shall be binding on all JBIC Finance Parties.

 

24.2

Required consents

 

Subject to Section 24.3 (Exceptions), any term of this Agreement may be amended
or waived only with the consent of the Borrower and JBIC and any such amendment
or waiver will be binding on all Parties.

 

24.3

Exceptions

 

An amendment or waiver which relates to the rights or obligations of the JBIC
Facility Agent may not be effected without the consent of the JBIC Facility
Agent.

 

25.

GOVERNING LAW

 

This Agreement, and all non-contractual obligations arising out of or in
connection with this Agreement, are governed by English law.

 

26.

DISPUTE RESOLUTION

 

Clause 36 (Dispute Resolution) of the Common Terms Agreement is incorporated by
reference in this Agreement as if fully set forth herein.

 

27.

RELEVANT CURRENCY

 

Notwithstanding anything in the Senior Finance Documents to which a JBIC Finance
Party is a party to the contrary, all amounts payable hereunder by the Borrower
in respect of any tax, duty, penalty, fee, expense, charge, interest, loss, cost
or liability shall be payable in the currency in which such tax, duty, penalty,
fee, expense, charge, interest, loss, cost or liability is denominated or, if
JBIC shall so request (solely in respect of amounts owing to JBIC), in Yen or
USD at the current exchange rate specified by the relevant JBIC Finance Party
acting reasonably (such currency or Yen or USD, as the case may be, being the
Relevant Currency).

 

 

 
34

--------------------------------------------------------------------------------

 

 

 

28.

NO THIRD PARTY BENEFICIARIES

 

Unless expressly provided to the contrary in this Agreement, a person who is not
a party to this Agreement may not enforce any of its terms under the Contract
(Right of Third Parties) Act 1999. Notwithstanding any term of this Agreement or
any other Senior Finance Document, no consent of any third party is required for
any amendment to any provision of this Agreement.

 

29.

ENGLISH LANGUAGE

 

Without limiting Clause 35 (Language) of the Common Terms Agreement:

 

 

(a)

the Parties hereto agree that the English language version of this Agreement
shall be controlling for all purposes; and

 

 

(b)

the Borrower expressly agrees not to use any existence or absence of, or any
purported deficiency in, any translation of this Agreement or any other
Transaction Document as a defence to the performance of any of its obligations
hereunder or thereunder in any lawsuit, arbitration or other legal proceeding,
whether at law or in equity, arising out of or related to this Agreement or any
other Transaction Document.

 

IN WITNESS WHEREOF, each of the Parties listed below has caused this Agreement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

 

 
35

--------------------------------------------------------------------------------

 

   

[c1.jpg]

--------------------------------------------------------------------------------

 

 

  

[c2.jpg]

--------------------------------------------------------------------------------

 

 

 

[c3.jpg]

--------------------------------------------------------------------------------

 

  

[c4.jpg]
 

--------------------------------------------------------------------------------

 

 

[c5.jpg]





--------------------------------------------------------------------------------

 

 

  

[c6.jpg]

--------------------------------------------------------------------------------

 

 

[c7.jpg]

--------------------------------------------------------------------------------

 

 

 

Schedule 1

 

Monitoring Form

 

Name of Project

Sarulla Geothermal Power Generation Project

   

Completion Date of This Form

Year Month Date

   

Monitoring Period

（From）Year　　Month　　Date　　　（To）Year　　Month　　Date

   

Progress of Project

Construction Phase / Operational Phase

 

 

Progress of Project

 

Category required by JBIC

 

Construction Phase

 

EIA and Environmental Permits / Ecosystem and biota / Living and Livelihood

 

Operational Phase

 

EIA and Environmental Permits / Ecosystem and biota / Living and Livelihood

 

Notes

（ e.g. grievance from local people and NGO）

 

                   

 

 

 
S1-1

--------------------------------------------------------------------------------

 

 

 

EIA and Environmental Permits

 

 

Monitoring Item

 

Monitoring Results during Report Period

Conditions attached to EIA approval by Competent Authority (7 conditions)

Please provide information with all conditions listed and briefly describe
compliance status of those conditions attached to the EIA (7 conditions).

Describe the situation and measures taken if delays/complications in
implementation of the conditions are identified.

 

Completion of Biodiversity Action Plan

Has this plan been completed? : Yes / No
If "Yes", please provide the information of the completion date (DD/MM/YYYY).
Please submit a copy of the final plan together with this monitoring form.
If "No", please provide the expected completion date of the plan: MM/YYYY.

 

 

 

Any issues regarding Monitoring Item mentioned above

 

・Reasons/Background Information

・Measures


 

 

Opposition Situation

 

 

Monitoring Item

 

Monitoring Results during Report Period

Result of a conciliatory agreement with plaintiffs regarding the withdraw
request of EIA approval

Please provide the result or current status of a conciliatory agreement with
plaintiffs regarding the withdraw request of EIA approval.

If any issue has arisen and the project proponent has to take any
countermeasure, please report a content of the issue and any countermeasure
taken.

 

 

 

Any issues regarding Monitoring Item mentioned above

 

・Reasons/Background Information

・Measures


 

 

Ecosystem and biota

 

 

Monitoring Item

 

Monitoring Results during Report Period

Impacts on protected species in/around the project site

Are there any problems regarding impacts on protected species pointed out by the
Federal/Local authority? Yes/No
If yes, please describe the outline of the problems and measures taken.

Has any protected species found in/around the project site? Yes/No
If yes, please report the countermeasure taken by the project proponent.

 

 

 

Any issues regarding Monitoring Item mentioned above

 

・Reasons/Background Information

・Mitigation Measures

 

 

 
S1-2

--------------------------------------------------------------------------------

 

 

 

Living and Livelihood

 

1. Project Site

1-1 Land Acquisition

 

 

 

Progress of Land Acquisition

 

Object Area

Number of Area/People

subject for Land Acquisition

Number of People agreed on

Land Acquisition

Number of Area/People

completed

Planned date

 

 

Area (m3)

 

People

Plan

Current Status

Area(m3)

People

of completion

SIL Area

 

 

 

 

 

 

 

- Power Plant

 

 

 

 

 

 

 

- Access Road

 

 

 

 

 

 

 

- Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NIL Area

 

 

 

 

 

 

 

- Power Plant

 

 

 

 

 

 

 

- Access Road

 

 

 

 

 

 

 

- Other

 

 

 

 

 

 

 

- Wellpad Connection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If there is a delay in the progress of land acquisition

 

・Reasons/Background Information
・Mitigation Measures

Any issues except delay of land acquisition

 

・Contents of Issues

・Reasons/Background Information
・Mitigation Measures

 

 

 
S1-3

--------------------------------------------------------------------------------

 

 

 

1-2 Compensation

 

Method of

Compensation

 

 

 

 

Progress of Compensation

 

        Object Area

Number of people who are supposed to be compensated

Number of people who have obtained compensation

Planned date of completion

       

SIL Area

 

 

 

       

- Power Plant

 

 

 

       

- Access Road

 

 

 

       

- Other

 

 

 

       

 

 

 

 

       

NIL Area

 

 

 

       

- Power Plant

 

 

 

       

- Access Road

 

 

 

       

- Other

 

 

 

       

- Wellpad Connection

 

 

 

       

 

 

 

 

       

If there is a delay in the progress of compensation

・Reasons/Background Information
・Mitigation Measures

 

 

Any issues except delay of compensation

・Contents of Issues

・Reasons/Background Information
・Mitigation Measures

 

 

 

 

 
S1-4

--------------------------------------------------------------------------------

 

 

 

2. Transmission Line

2-1 Land Easement

 

 

Progress of Land Easement

 

Object Area

Number of Area/People

subject for Land Easement

Number of People agreed on

Land Easement

Number of Area/People

completed

Planned date

 

Area (m3)

People

Plan

Current

Status

Area(m3)

People

of completion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If there is a delay in the progress of land acquisition

・Reasons/Background Information
・Mitigation Measures

 

 

Any issues except delay of land acquisition

・Contents of Issues

 

 

 

・Reasons/Background Information
・Mitigation Measures

 

 

2-2 Compensation

 

Method of

Compensation

 

 

 

 

Progress of Compensation

 

        Object Area

Number of people who are supposed to be compensated

Number of people who have obtained compensation

 

Planned date

of completion

 

                       

 

 

 

 

       

 

 

 

 

       

 

 

 

 

       

 

 

 

 

       

 

 

 

 

       

If there is a delay in the progress of compensation

・Reasons/Background Information
・Mitigation Measures

 

 

 

 

 
S1-5

--------------------------------------------------------------------------------

 

 

 

Information Disclosure

 

Are the results of

environmental monitoring

disclosed? ( Yes / No )


If yes, please provide URL or Monitoring reports.
･URL :
JBIC will disclose URL or Monitoring reports on our website, unless disagreement
expressed.

 



 



 

 

 
S!-6

--------------------------------------------------------------------------------

 

 

  

Schedule 2

 

Advance Procedures

 

Advances under this Agreement shall be made in accordance with the following
procedures and the applicable provisions of this Agreement and the Common Terms
Agreement:

 

General: All Advances shall be requested and paid in accordance with the
procedures set out below.

 

Drawdown Notice:

 

(a)

The Borrower shall submit a Drawdown Notice to the Intercreditor Agent, JBIC and
the JBIC Facility Agent at least ten (10) days on which banks are generally open
for business in Tokyo, Japan prior to the Requested Drawdown Date.

 

(b)

The Drawdown Notice must be signed by the Borrower and:

 

 

(i)

specify:

 

 

(A)

a Requested Drawdown Date which shall be a Business Day within the Availability
Period in compliance with Section 5.2(c) (Advance Procedures);

 

 

(B)

except for the Final Advance, that the amount of the requested Advance shall not
be less than USD100,000;

 

 

(C)

the amount of the Equity, and the specific amounts of Contingent Equity, being
contributed in connection with the Requested Drawdown Date as well as the amount
of the advances under the Senior-1 Facilities and the Senior-2 Facilities being
advanced in connection with the Requested Drawdown Date (if any);

 

 

(D)

the total Principal Amount of the JBIC Facility, outstanding under the JBIC
Facility Agreement after giving effect to the Advance on such Requested Drawdown
Date;

 

 

(E)

that the proceeds of the JBIC Facility shall be applied to only such Project
Costs as are permitted under the JBIC Facility Agreement; and

 

 

(F)

that the Advances under the JBIC Facility and the advances under the other
Senior-1 Facilities and, if applicable, the Senior-2 Facilities are each being
made in accordance with Clause 2.3 (Drawdowns) of the Common Terms Agreement;

 

 

(ii)

subject to Section 5.2(b) (Advance Procedures), specify a principal amount for
the requested Advance which when aggregated with all other Advances made under
this Agreement, will not exceed the JBIC Commitment; and

 

 

(iii)

be accompanied by a duly completed and signed statement of expenditures
(substantially in the form attached as Schedule 1 (Statement of Expenditures) to
the Drawdown Notice) (the Statement of Expenditures) and additional or
supplemental documents as JBIC may reasonably request no later than the
Requested Drawdown Date.

 

 

 
S2-1

--------------------------------------------------------------------------------

 

 

 

(c)

The Statement of Expenditures shall include all expenditures paid or payable by
the Borrower proposed to be funded from the requested Advance. The Statement of
Expenditures may include the expenditures that are scheduled to be paid by the
Borrower to the Major Project Parties or other persons in respect of the Project
during a period of up to sixty (60) days after the Requested Drawdown Date
(Estimated Expenditures); provided that, should any Statement of Expenditures
include Estimated Expenditures, the Borrower shall submit to JBIC (with a copy
to the JBIC Facility Agent) a revised relevant Statement of Expenditures within
ten (10) days after such period.

 

(d)

A Drawdown Notice, once given, is irrevocable.

 

Currency: In the event that any expenditures shown in a Statement of
Expenditures are incurred in a currency other than USD, such amounts shall be
converted into USD, as applicable, at a rate of exchange reasonably chosen by
the Borrower and used by the Borrower for the preparation of its financial
statements, as set forth in the Statement of Expenditures.

 

Documents: The Drawdown Notice, Statement of Expenditures and related documents
shall be reviewed by JBIC as to their compliance with the provisions of this
Agreement. Without prejudice to other rights and remedies under the Senior
Finance Documents, if JBIC determines that a Drawdown Notice will result in
breach of any provision of this Agreement, JBIC may refuse to make the requested
Advance or, at its sole discretion but following consultation with the Borrower,
change or determine the amount and/or date of the relevant Advance to ensure
that no such breach occurs.

 

Method of disbursement: In the event that the conditions precedent required
under Section 6 (Conditions Precedent) are satisfied or otherwise waived by
JBIC, JBIC undertakes to the Borrower to remit the proceeds of Advances promptly
to the Onshore Disbursement Account to be applied in accordance with the terms
of Clause 3.1 (Onshore Disbursement Account) and Clause 3.2 (Construction and
Supply Accounts) of the Accounts Agreement. Advances shall be made in Dollars by
telegraphic transfer into the Onshore Disbursement Account, and the Borrower so
instructs JBIC to remit the proceeds of each Advance.

 

Telegraphic Transfers: The instruction by JBIC to its bank referred to in Clause
16.1(b)(i) of this Agreement for a telegraphic transfer into the Onshore
Disbursement Account as provided in the paragraph entitled “Method of
disbursement” above shall be an Advance under the JBIC Facility and shall, as
from the date of such instruction, constitute a valid and binding obligation
upon the Borrower in respect of repayment of such Advance and the payment of
interest and any other amount payable under the Senior Finance Documents in
relation thereto. The foregoing is without prejudice to JBIC's right to setoff
or deduct the proceeds of any Advance as provided in this Agreement.

 

Shortfall: In the event that the total amount set forth in the Statement of
Expenditures with respect to any Advance is less than the amount of the Advance
requested in the relevant Drawdown Notice, then the relevant Advance shall be
made only up to the amount set forth in such Statement of Expenditures.
Fractional amounts of less than one (1) U.S. cent for any Advance may be
disregarded.

 

Table of Advances: Promptly after each Advance is made:

 

(a)

the JBIC Facility Agent shall notify the Borrower of the date and amount of such
Advance by sending two original copies of the table of advances substantially in
the form attached as Form 1 (Table of Advances) to this Schedule 2 to the
Borrower (the Table of Advances), with a copy to JBIC; and

 

(b)

the Borrower, promptly after receipt thereof, shall confirm such Table of
Advances by returning one original copy to the JBIC Facility Agent duly
acknowledged by the signature of an Authorized Representative of the Borrower,
with a copy to JBIC.

 

 

 
S2-2

--------------------------------------------------------------------------------

 

 

 

General: On the date that each Advance is made, the amount of the Available
Commitment shall be reduced by the amount of such Advance. Notwithstanding any
provision of this Agreement to the contrary, the Borrower shall not request JBIC
to make any Advance hereunder if, as a result thereof, the amount of the
Available Commitment would thereby be exceeded.

 

Records: The Borrower shall retain or cause to be retained until the Final
Maturity Date all records, contracts, orders, invoices, bills, receipts and
other documents evidencing the expenditures for which Advances are requested in
accordance with the Advance Procedures.

 

Amended Drawdown Schedule: The Borrower shall provide to the JBIC Facility Agent
any proposed amendments to the Drawdown Schedule as and when required under
Section 5.3 (Drawdown Schedule), which amendments shall be consistent with the
terms of this Agreement (including, for the avoidance of doubt, Section 5.2(a)
(Advance Procedures)) and the Common Terms Agreement which pertain to the making
of Advances and all related provisions.

 

 

 
S2-3

--------------------------------------------------------------------------------

 

 

 

ANNEX A TO SCHEDULE 2

 

INITIAL DRAWDOWN SCHEDULE

 

 

Drawdown Date

 

Amount

 

 

 

 

 

 



 

 

 



 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 
S2-4

--------------------------------------------------------------------------------

 

 

Form 1

  

Form 1 to Schedule 2

 

Table of Advances 

 

(Re: Advances to the Sarulla Project)

 

 

No. __________________

 

Date: _________________

  

Dear Sirs:

 

We enclose/attach two copies of the Table of Advances concerning the captioned
Advance.

 

This Table of Advances shall be conclusive and binding in the absence of
manifest error.

 

Yours faithfully,

  

 

MIZUHO BANK, LTD.,

as JBIC Facility Agent

 

By:      ___________________________________

Name: 
Title:

 

 

SARULLA OPERATIONS LIMITED

 

for and on behalf of the Borrower

 

By:        _________________________

 

Name:   _________________________

 

Title:     _________________________

 

 

 

By:        _________________________

 

Name:   _________________________

 

Title:     _________________________

 

 

 
S2-5

--------------------------------------------------------------------------------

 

 

 

Attachment to Form 1 to Schedule 2


Table of Advances
(Re: Advances to the Sarulla Project)

  

 

(Amounts Expressed in USD)

 

Date of Advance

Amount Advanced

Outstanding Balance

Remarks as of Previous Month

                                                                               
                                       

Total

     

  

 

 
S2-6

--------------------------------------------------------------------------------

 

 

(Form 1)

 

Drawdown Notice

(Advance to Sarulla Project)

 

Date: _______

Serial No.: _______

TO :

 

JAPAN BANK FOR INTERNATIONAL COOPERATION,

as JBIC

4-1, Ohtemachi 1-chome

Chiyoda-ku, Tokyo 100-8144, Japan

Attn:     Energy and Natural Resources Finance Department

 

MIZUHO BANK, LTD., as the JBIC Facility Agent

168 Robinson Road

# 11-01 Capital Tower

Singapore 068912

 

Attn: [●]

 

COPIED TO:

MIZUHO BANK, LTD., as the Intercreditor Agent

168 Robinson Road

# 11-01 Capital Tower

Singapore 068912

 

Attn: [●]

  

 

FROM: Sarulla Operations Limited for and on behalf of the Borrower

 

RE:      Sarulla Geothermal Power Project – Drawdown Notice on JBIC Facility
Agreement

 

Dear Sirs:

 

Pursuant to Clause 2.3 (Drawdowns) of the Common Terms Agreement and Clause 5
(Advances and Conditions Precedent) and Schedule 2 of the JBIC Facility
Agreement dated [●], (“JBIC Facility Agreement”), the Borrower requests an
Advance under the JBIC Facility Agreement on [●], 20[●] (the “Requested Drawdown
Date” ) in the following amount.

 

 

Amount

    JBIC Facility Agreement USD

 

Please make an Advance of the above-mentioned amount by means of a telegraphic
transfer into the Onshore Disbursement Account.

 

All defined terms used herein and not defined herein have the meanings given
thereto in the JBIC Facility Agreement.

 

We enclose the Statement of Expenditures specifying the above-mentioned amount
for your Advance and the Drawdown Schedule. 

 

 
S2-7

--------------------------------------------------------------------------------

 

 

 

The Borrower represents and warrants to JBIC under the JBIC Facility Agreement
that, as of the date hereof:

 

(a)

except to the extent otherwise expressly provided under the terms of the JBIC
Facility Agreement, the Advance requested is scheduled to be utilized in
accordance with Clause 3.1 (Purpose) of the JBIC Facility Agreement and Clause
2.4 (Purpose) of the Common Terms Agreement, and, to the extent the Advance is
to be utilized by the Borrower to pay Project Costs, such Project Costs are
expected to be due and payable within 60 days after the Requested Drawdown Date
(or are in reimbursement of Project Costs already incurred and not heretofore
reimbursed);

 

(b)

this Drawdown Notice is made pursuant to the Clause 5 (Advances and Conditions
Precedent) and Schedule 2 (Advance Procedures) of the JBIC Facility Agreement,
and subject thereto, in accordance with Clause 2.3 (Drawdowns) of the Common
Terms Agreement;

 

(c)

the conditions precedent for each Advance contained in the JBIC Facility
Agreement have been satisfied or waived in accordance with the terms of the JBIC
Facility Agreement;

 

(d)

no Default has occurred and is subsisting;

 

(e)

the current aggregate amount of all Principal Amounts outstanding under the JBIC
Facility (excluding the amount set forth in this Drawdown Notice) is USD [ ● ];

 

(f)

the Borrower is requesting an Advance under the JBIC Facility Agreement on the
Requested Drawdown Date referred to above in the amount of USD [ ● ]. Such
amount is equal to the amount necessary to ensure that we utilise the JBIC
Facility pro-rata in accordance with Clause [2.3(b)] (Drawdowns) of the Common
Terms Agreement on such date; and

 

(g)

the amount of the Equity, and the specific amounts of Contingent Equity, being
contributed in connection with the Requested Drawdown Date as well as the amount
of the advances under the Senior-1 Facilities and the Senior-2 Facilities being
advanced in connection with the Requested Drawdown Date are as follows:

 

Equity: USD [ ● ]

 

Contingent Equity: USD [ ● ]

 

Covered Lenders Facility: USD [ ● ]

 

ADB Facility: USD [ ● ]

 

(h)

the Requested Drawdown Date is a Business Day.

 

Except to the extent set forth in any notice provided pursuant to this
paragraph, each matter certified by the Borrower herein shall be deemed once
again to be certified as true and correct in all material respects as of the
time of the Borrower’s receipt of the Advance requested hereby as if then made.

 

The Borrower agrees that, if prior to such receipt, it determines that any
matter certified by it herein will not be true and correct in all material
respects as of the time of such receipt, it will promptly so notify the JBIC
Facility Agent in writing; provided, however, that JBIC shall not be obliged to
make the requested advance on the Requested Drawdown Date:

 

 

(i)

unless the representations of the Borrower set forth in Section 13.29(b) (Time
for making Representations and Warranties) of the Common Terms Agreement
continue to be true and correct in all material respects as of the Requested
Drawdown Date.

 

 

 
S2-8

--------------------------------------------------------------------------------

 

 

 

 

(ii)

if a Default has occurred and is subsisting on the Requested Drawdown Date.

 

IN WITNESS WHEREOF, the undersigned has caused this Drawdown Notice to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

  

 

SARULLA OPERATIONS LIMITED

 

for and on behalf of the Borrower

  

 

By:        _________________________

 

Name:   _________________________

 

Title:     _________________________

 

 

 

By:        _________________________

 

Name:   _________________________

 

Title:     _________________________

  

 

 
S2-9

--------------------------------------------------------------------------------

 

 

(Form 2)

 

Date:

 

Serial No:

 

STATEMENT OF EXPENDITURES

 

1

2

3

4

5

6

7

Name of Payee

Category of Expenditure (separately listing estimated Expenditures)

Brief Description of Payment

Date of Payment

Amount in Currency of Expenditure

Exchange Rate

Amount in USD

             

 

 

 

(A) Total

     

(B) Amount to be disbursed

   

Remarks:

  

 

________________________________

 

[Borrower]

 

(authorized signature)

 

  

* Please insert the amount denominated in USD.

 

** Statement of Expenditures covers all expenditures since the last Advance.

 

 

 
S2-10

--------------------------------------------------------------------------------

 

 

(Form 3)

 

Drawdown Schedule

JBIC Facility Agreement

payment planned during period from ( ) to ( )

 

Date

Amount to be possibly disbursed

                                       

 

 

(name of Borrower)

         

(name and title of signer)

 

 

 

 
S2-11

--------------------------------------------------------------------------------

 

 

 

Schedule 3

 

Repayment Schedule

 

Repayment Date

If the Repayment Date specified below is a day which is not a Business Day, the
Repayment Date shall instead be the next Business Day in the same calendar month
(if there is one) or the preceding Business Day (if there is not)

Repayment Instalment

(Percentage)

Amount of Repayment Instalment

(USD)

24-Sep-18

2.3723%

   11,672,000.00

24-Mar-19

2.8698%

   14,119,000.00

24-Sep-19

2.9500%

   14,514,000.00

24-Mar-20

2.7560%

   13,560,000.00

24-Sep-20

2.7421%

   13,491,000.00

24-Mar-21

2.8969%

   14,253,000.00

24-Sep-21

3.0825%

   15,166,000.00

24-Mar-22

2.7834%

   13,694,000.00

24-Sep-22

2.6642%

   13,108,000.00

24-Mar-23

3.3858%

   16,658,000.00

24-Sep-23

3.4232%

   16,842,000.00

24-Mar-24

3.5318%

   17,376,000.00

24-Sep-24

3.2121%

   15,803,000.00

24-Mar-25

3.1301%

   15,400,000.00

24-Sep-25

3.0497%

   15,005,000.00

24-Mar-26

2.7194%

   13,379,000.00

24-Sep-26

2.7355%

   13,459,000.00

24-Mar-27

3.2933%

   16,203,000.00

24-Sep-27

3.2979%

   16,226,000.00

24-Mar-28

3.8176%

   18,783,000.00

24-Sep-28

3.4483%

   16,965,000.00

24-Mar-29

2.8248%

   13,898,000.00

24-Sep-29

2.6588%

   13,081,000.00

24-Mar-30

3.6257%

   17,839,000.00

24-Sep-30

3.8730%

   19,055,000.00

24-Mar-31

3.6350%

   17,884,000.00

24-Sep-31

4.1033%

   20,188,000.00

24-Mar-32

4.1956%

   20,642,000.00

24-Sep-32

3.4613%

   17,030,000.00

24-Mar-33

2.1717%

   10,685,000.00

24-Sep-33

1.7765%

      8,741,000.00

Final Maturity Date

3.5124%

   17,281,000.00

Total

100.00%

492,000,000.00 

 

 S3-1